


Exhibit 10.28

 

 

CREDIT AGREEMENT

among

JACKSON HEWITT TAX SERVICE INC.,
JACKSON HEWITT INC.,
TAX SERVICES OF AMERICA, INC, and
HEWFANT INC.
as Borrowers,


THE LENDERS NAMED HEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

BANK OF AMERICA, N.A.

and

CITIBANK, F.S.B,
as co-Syndication Agents,

and

MANUFACTURERS AND TRADERS TRUST COMPANY

and
PNC BANK, NATIONAL ASSOCIATION
as co-Documentation Agents

$250,000,000 Senior Credit Facilities

WACHOVIA CAPITAL MARKETS, LLC
Sole Lead Arranger and Sole Book Runner

Dated as of June 29, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

1.1

Defined Terms

 

1.2

Accounting Terms

 

1.3

Other Terms; Construction

 

 

 

 

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

 

 

 

2.1

Commitments

 

2.2

Borrowings

 

2.3

Disbursements; Funding Reliance; Domicile of Loans

 

2.4

Evidence of Debt; Notes

 

2.5

Termination and Reduction of Revolving Credit Commitments and Swingline
Commitment

 

2.6

Mandatory Payments and Prepayments

 

2.7

Voluntary Prepayments

 

2.8

Interest

 

2.9

Fees

 

2.10

Interest Periods

 

2.11

Conversions and Continuations

 

2.12 [a2161020zex-10_28.htm#ex10-28_03_a2_12MethodOfPaymentsComputations_215441]

Method of Payments; Computations; Apportionment of Payments
[a2161020zex-10_28.htm#ex10-28_03_a2_12MethodOfPaymentsComputations_215441]

 

2.13 [a2161020zex-10_28.htm#ex10-28_03_a2_13RecoveryOfPayments__215449]

Recovery of Payments
[a2161020zex-10_28.htm#ex10-28_03_a2_13RecoveryOfPayments__215449]

 

2.14 [a2161020zex-10_28.htm#ex10-28_03_a2_14UseOfProceeds_215454]

Use of Proceeds [a2161020zex-10_28.htm#ex10-28_03_a2_14UseOfProceeds_215454]

 

2.15 [a2161020zex-10_28.htm#ex10-28_03_a2_15ProRataTreatment_215456]

Pro Rata Treatment
[a2161020zex-10_28.htm#ex10-28_03_a2_15ProRataTreatment_215456]

 

2.16 [a2161020zex-10_28.htm#ex10-28_03_a2_16IncreasedCosts_215459]

Increased Costs; Change in Circumstances; Illegality
[a2161020zex-10_28.htm#ex10-28_03_a2_16IncreasedCosts_215459]

 

2.17 [a2161020zex-10_28.htm#ex10-28_03_a2_17Taxes_215508]

Taxes [a2161020zex-10_28.htm#ex10-28_03_a2_17Taxes_215508]

 

2.18 [a2161020zex-10_28.htm#ex10-28_03_a2_18Compensation_215510]

Compensation [a2161020zex-10_28.htm#ex10-28_03_a2_18Compensation_215510]

 

2.19 [a2161020zex-10_28.htm#ex10-28_03_a2_19ReplacementOfLenders_215513]

Replacement of Lenders; Mitigation of Costs
[a2161020zex-10_28.htm#ex10-28_03_a2_19ReplacementOfLenders_215513]

 

2.20 [a2161020zex-10_28.htm#ex10-28_03_a2_20IncreasesOf_215518]

Increases of Revolving Credit Commitments
[a2161020zex-10_28.htm#ex10-28_03_a2_20IncreasesOf_215518]

 

 

 

 

ARTICLE III

LETTERS OF CREDIT [a2161020zex-10_28.htm#ex10-28_03_ArticleIii_215827]

 

 

 

3.1 [a2161020zex-10_28.htm#ex10-28_03_a3_1Issuance_215411]

Issuance [a2161020zex-10_28.htm#ex10-28_03_a3_1Issuance_215411]

 

3.2 [a2161020zex-10_28.htm#ex10-28_03_a3_2Notices_215525]

Notices [a2161020zex-10_28.htm#ex10-28_03_a3_2Notices_215525]

 

3.3 [a2161020zex-10_28.htm#ex10-28_03_a3_3Participations_215528]

Participations [a2161020zex-10_28.htm#ex10-28_03_a3_3Participations_215528]

 

3.4 [a2161020zex-10_28.htm#ex10-28_03_a3_4Reimbursement_215530]

Reimbursement [a2161020zex-10_28.htm#ex10-28_03_a3_4Reimbursement_215530]

 

3.5 [a2161020zex-10_28.htm#ex10-28_03_a3_5PaymentByRevolving_215533]

Payment by Revolving Loans
[a2161020zex-10_28.htm#ex10-28_03_a3_5PaymentByRevolving_215533]

 

3.6 [a2161020zex-10_28.htm#ex10-28_03_a3_6PaymentToRevolvingCredit_215536]

Payment to Revolving Credit Lenders
[a2161020zex-10_28.htm#ex10-28_03_a3_6PaymentToRevolvingCredit_215536]

 

 

i

--------------------------------------------------------------------------------


 

3.7 [a2161020zex-10_28.htm#ex10-28_03_a3_7ObligationsAbsolute_215539]

Obligations Absolute
[a2161020zex-10_28.htm#ex10-28_03_a3_7ObligationsAbsolute_215539]

 

3.8 [a2161020zex-10_28.htm#ex10-28_03_a3_8CashCollateralAccount_215543]

Cash Collateral Account
[a2161020zex-10_28.htm#ex10-28_03_a3_8CashCollateralAccount_215543]

 

3.9 [a2161020zex-10_28.htm#ex10-28_03_a3_9TheIssuingLender_215546]

The Issuing Lender
[a2161020zex-10_28.htm#ex10-28_03_a3_9TheIssuingLender_215546]

 

3.10 [a2161020zex-10_28.htm#ex10-28_03_a3_10Effectiveness_215555]

Effectiveness [a2161020zex-10_28.htm#ex10-28_03_a3_10Effectiveness_215555]

 

 

 

 

ARTICLE IV

CONDITIONS OF BORROWING [a2161020zex-10_28.htm#ex10-28_03_ArticleIv_215835]

 

 

 

4.1 [a2161020zex-10_28.htm#ex10-28_03_a4_1ConditionsOfInitialBorrowing_215623]

Conditions of Initial Borrowing
[a2161020zex-10_28.htm#ex10-28_03_a4_1ConditionsOfInitialBorrowing_215623]

 

4.2 [a2161020zex-10_28.htm#ex10-28_03_a4_2ConditionsOfAllBorrowings_215635]

Conditions of All Borrowings
[a2161020zex-10_28.htm#ex10-28_03_a4_2ConditionsOfAllBorrowings_215635]

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES
[a2161020zex-10_28.htm#ex10-28_03_ArticleV_215840]

 

 

5.1 [a2161020zex-10_28.htm#ex10-28_03_a5_1CorporateOrganizationAnd_215638]

Corporate Organization and Power
[a2161020zex-10_28.htm#ex10-28_03_a5_1CorporateOrganizationAnd_215638]

 

5.2 [a2161020zex-10_28.htm#ex10-28_03_a5_2Authorization_215643]

Authorization; Enforceability
[a2161020zex-10_28.htm#ex10-28_03_a5_2Authorization_215643]

 

5.3 [a2161020zex-10_28.htm#ex10-28_03_a5_3NoViolation_215645]

No Violation [a2161020zex-10_28.htm#ex10-28_03_a5_3NoViolation_215645]

 

5.4 [a2161020zex-10_28.htm#ex10-28_03_a5_4GovernmentalAndThird_215647]

Governmental and Third-Party Authorization; Permits
[a2161020zex-10_28.htm#ex10-28_03_a5_4GovernmentalAndThird_215647]

 

5.5 [a2161020zex-10_28.htm#ex10-28_03_a5_5Litigation_215649]

Litigation [a2161020zex-10_28.htm#ex10-28_03_a5_5Litigation_215649]

 

5.6 [a2161020zex-10_28.htm#ex10-28_03_a5_6Taxes_215651]

Taxes [a2161020zex-10_28.htm#ex10-28_03_a5_6Taxes_215651]

 

5.7 [a2161020zex-10_28.htm#ex10-28_03_a5_7Subsidiaries_215653]

Subsidiaries [a2161020zex-10_28.htm#ex10-28_03_a5_7Subsidiaries_215653]

 

5.8 [a2161020zex-10_28.htm#ex10-28_03_a5_8FullDisclosure_215655]

Full Disclosure [a2161020zex-10_28.htm#ex10-28_03_a5_8FullDisclosure_215655]

 

5.9 [a2161020zex-10_28.htm#ex10-28_03_a5_9MarginRegulations__215657]

Margin Regulations
[a2161020zex-10_28.htm#ex10-28_03_a5_9MarginRegulations__215657]

 

5.10 [a2161020zex-10_28.htm#ex10-28_03_a5_10NoMaterialAdverseEffect_215702]

No Material Adverse Effect
[a2161020zex-10_28.htm#ex10-28_03_a5_10NoMaterialAdverseEffect_215702]

 

5.11 [a2161020zex-10_28.htm#ex10-28_03_a5_11FinancialMatters__215710]

Financial Matters
[a2161020zex-10_28.htm#ex10-28_03_a5_11FinancialMatters__215710]

 

5.12 [a2161020zex-10_28.htm#ex10-28_03_a5_12OwnershipOfProperties_215712]

Ownership of Properties
[a2161020zex-10_28.htm#ex10-28_03_a5_12OwnershipOfProperties_215712]

 

5.13 [a2161020zex-10_28.htm#ex10-28_03_a5_13Erisa_215714]

ERISA [a2161020zex-10_28.htm#ex10-28_03_a5_13Erisa_215714]

 

5.14 [a2161020zex-10_28.htm#ex10-28_03_a5_14EnvironmentalMatters_215716]

Environmental Matters
[a2161020zex-10_28.htm#ex10-28_03_a5_14EnvironmentalMatters_215716]

 

5.15 [a2161020zex-10_28.htm#ex10-28_03_a5_15ComplianceWithLaws_215717]

Compliance with Laws
[a2161020zex-10_28.htm#ex10-28_03_a5_15ComplianceWithLaws_215717]

 

5.16 [a2161020zex-10_28.htm#ex10-28_03_a5_16IntellectualProperty__215720]

Intellectual Property
[a2161020zex-10_28.htm#ex10-28_03_a5_16IntellectualProperty__215720]

 

5.17 [a2161020zex-10_28.htm#ex10-28_03_a5_17RegulatedIndustries_215722]

Regulated Industries
[a2161020zex-10_28.htm#ex10-28_03_a5_17RegulatedIndustries_215722]

 

5.18 [a2161020zex-10_28.htm#ex10-28_03_a5_18Insurance_215724]

Insurance [a2161020zex-10_28.htm#ex10-28_03_a5_18Insurance_215724]

 

5.19 [a2161020zex-10_28.htm#ex10-28_03_a5_19MaterialContracts_215726]

Material Contracts
[a2161020zex-10_28.htm#ex10-28_03_a5_19MaterialContracts_215726]

 

5.20 [a2161020zex-10_28.htm#ex10-28_03_a5_20NoBurdensomeRestrictions_215728]

No Burdensome Restrictions
[a2161020zex-10_28.htm#ex10-28_03_a5_20NoBurdensomeRestrictions_215728]

 

5.21 [a2161020zex-10_28.htm#ex10-28_03_a5_21OfacAntiterrorismLaws_215732]

OFAC; Anti-Terrorism Laws
[a2161020zex-10_28.htm#ex10-28_03_a5_21OfacAntiterrorismLaws_215732]

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS [a2161020zex-10_28.htm#ex10-28_03_ArticleVi_203610]

 

 

 

6.1 [a2161020zex-10_28.htm#ex10-28_03_a6_1_203615]

Financial Statements [a2161020zex-10_28.htm#ex10-28_03_a6_1_203615]

 

6.2 [a2161020zex-10_28.htm#ex10-28_03_a6_2_203619]

Other Business and Financial Information
[a2161020zex-10_28.htm#ex10-28_03_a6_2_203619]

 

6.3 [a2161020zex-10_28.htm#ex10-28_03_a6_3_203630]

Existence; Franchises; Maintenance of Properties
[a2161020zex-10_28.htm#ex10-28_03_a6_3_203630]

 

6.4 [a2161020zex-10_28.htm#ex10-28_03_a6_4_203633]

Compliance with Laws [a2161020zex-10_28.htm#ex10-28_03_a6_4_203633]

 

6.5 [a2161020zex-10_28.htm#ex10-28_03_a6_5_203637]

Payment of Obligations [a2161020zex-10_28.htm#ex10-28_03_a6_5_203637]

 

6.6 [a2161020zex-10_28.htm#ex10-28_03_a6_6_203641]

Insurance [a2161020zex-10_28.htm#ex10-28_03_a6_6_203641]

 

 

ii

--------------------------------------------------------------------------------


 

6.7 [a2161020zex-10_28.htm#ex10-28_03_a6_7_203643]

Maintenance of Books and Records; Inspection
[a2161020zex-10_28.htm#ex10-28_03_a6_7_203643]

 

6.8 [a2161020zex-10_28.htm#ex10-28_03_a6_8_203648]

Material Subsidiaries [a2161020zex-10_28.htm#ex10-28_03_a6_8_203648]

 

6.9 [a2161020zex-10_28.htm#ex10-28_03_a6_9_203654]

Environmental Laws [a2161020zex-10_28.htm#ex10-28_03_a6_9_203654]

 

6.10 [a2161020zex-10_28.htm#ex10-28_03_a6_10_203657]

OFAC. PATRIOT Act Compliance [a2161020zex-10_28.htm#ex10-28_03_a6_10_203657]

 

6.11 [a2161020zex-10_28.htm#ex10-28_03_a6_11_203702]

Further Assurances [a2161020zex-10_28.htm#ex10-28_03_a6_11_203702]

 

 

 

 

ARTICLE VII

FINANCIAL COVENANTS [a2161020zex-10_28.htm#ex10-28_03_ArticleVii_203705]

 

 

 

7.1 [a2161020zex-10_28.htm#ex10-28_03_a7_1_203712]

Leverage Ratio [a2161020zex-10_28.htm#ex10-28_03_a7_1_203712]

 

7.2 [a2161020zex-10_28.htm#ex10-28_03_a7_2_203718]

Interest Coverage Ratio [a2161020zex-10_28.htm#ex10-28_03_a7_2_203718]

 

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS [a2161020zex-10_28.htm#ex10-28_03_ArticleViii_203720]

 

 

 

8.1 [a2161020zex-10_28.htm#ex10-28_03_a8_1_203729]

Fundamental Changes [a2161020zex-10_28.htm#ex10-28_03_a8_1_203729]

 

8.2 [a2161020zex-10_28.htm#ex10-28_03_a8_2_203736]

Liens [a2161020zex-10_28.htm#ex10-28_03_a8_2_203736]

 

8.3 [a2161020zex-10_28.htm#ex10-28_03_a8_3_203747]

Investments [a2161020zex-10_28.htm#ex10-28_03_a8_3_203747]

 

8.4 [a2161020zex-10_28.htm#ex10-28_03_a8_4_203754]

Restricted Payments [a2161020zex-10_28.htm#ex10-28_03_a8_4_203754]

 

8.5 [a2161020zex-10_28.htm#ex10-28_03_a8_5_203759]

Transactions with Affiliates [a2161020zex-10_28.htm#ex10-28_03_a8_5_203759]

 

8.6 [a2161020zex-10_28.htm#ex10-28_03_a8_6_203804]

Transactions with Franchisees [a2161020zex-10_28.htm#ex10-28_03_a8_6_203804]

 

8.7 [a2161020zex-10_28.htm#ex10-28_03_a8_7_203806]

Lines of Business [a2161020zex-10_28.htm#ex10-28_03_a8_7_203806]

 

8.8 [a2161020zex-10_28.htm#ex10-28_03_a8_8_203809]

Sale-Leaseback Transactions [a2161020zex-10_28.htm#ex10-28_03_a8_8_203809]

 

8.9 [a2161020zex-10_28.htm#ex10-28_03_a8_9_203813]

Certain Amendments [a2161020zex-10_28.htm#ex10-28_03_a8_9_203813]

 

8.10 [a2161020zex-10_28.htm#ex10-28_03_a8_10_203820]

Restrictive Agreements [a2161020zex-10_28.htm#ex10-28_03_a8_10_203820]

 

8.11 [a2161020zex-10_28.htm#ex10-28_03_a8_11_203829]

Fiscal Year [a2161020zex-10_28.htm#ex10-28_03_a8_11_203829]

 

8.12 [a2161020zex-10_28.htm#ex10-28_03_a8_12_203832]

Accounting Changes [a2161020zex-10_28.htm#ex10-28_03_a8_12_203832]

 

 

 

 

ARTICLE IX

EVENTS OF DEFAULT [a2161020zex-10_28.htm#ex10-28_03_ArticleIx_203834]

 

 

 

9.1 [a2161020zex-10_28.htm#ex10-28_03_a9_1_203838]

Events of Default [a2161020zex-10_28.htm#ex10-28_03_a9_1_203838]

 

9.2 [a2161020zex-10_28.htm#ex10-28_05_a9_2_203854]

Remedies: Termination of Commitments. Acceleration. etc.
[a2161020zex-10_28.htm#ex10-28_05_a9_2_203854]

 

9.3 [a2161020zex-10_28.htm#ex10-28_05_a9_3_203901]

Remedies: Set-Off [a2161020zex-10_28.htm#ex10-28_05_a9_3_203901]

 

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT [a2161020zex-10_28.htm#ex10-28_05_ArticleX_203905]

 

 

 

10.1 [a2161020zex-10_28.htm#ex10-28_05_a10_1_203908]

Appointment and Authority [a2161020zex-10_28.htm#ex10-28_05_a10_1_203908]

 

10.2 [a2161020zex-10_28.htm#ex10-28_05_a10_2_203912]

Rights as a Lender [a2161020zex-10_28.htm#ex10-28_05_a10_2_203912]

 

10.3 [a2161020zex-10_28.htm#ex10-28_05_a10_3_203917]

Exculpatory Provisions [a2161020zex-10_28.htm#ex10-28_05_a10_3_203917]

 

10.4 [a2161020zex-10_28.htm#ex10-28_05_a10_4_203924]

Reliance by Administrative Agent [a2161020zex-10_28.htm#ex10-28_05_a10_4_203924]

 

10.5 [a2161020zex-10_28.htm#ex10-28_05_a10_5_203928]

Delegation of Duties [a2161020zex-10_28.htm#ex10-28_05_a10_5_203928]

 

10.6 [a2161020zex-10_28.htm#ex10-28_05_a10_6_203932]

Resignation of Administrative Agent
[a2161020zex-10_28.htm#ex10-28_05_a10_6_203932]

 

 

iii

--------------------------------------------------------------------------------


 

10.7 [a2161020zex-10_28.htm#ex10-28_05_a10_7_203937]

Non-Reliance on Administrative Agent and Other Lenders
[a2161020zex-10_28.htm#ex10-28_05_a10_7_203937]

 

10.8 [a2161020zex-10_28.htm#ex10-28_05_a10_8_203942]

No Other Duties. Etc. [a2161020zex-10_28.htm#ex10-28_05_a10_8_203942]

 

10.9 [a2161020zex-10_28.htm#ex10-28_05_a10_9_203945]

Guaranty Matters [a2161020zex-10_28.htm#ex10-28_05_a10_9_203945]

 

10.10 [a2161020zex-10_28.htm#ex10-28_05_a10_10_203949]

Issuing Lender and Swingline Lender
[a2161020zex-10_28.htm#ex10-28_05_a10_10_203949]

 

 

 

ARTICLE XI

MISCELLANEOUS [a2161020zex-10_28.htm#ex10-28_05_ArticleXi_203953]

 

 

11.1 [a2161020zex-10_28.htm#ex10-28_05_a11_1_203958]

Expenses; Indemnity; Damage Waiver
[a2161020zex-10_28.htm#ex10-28_05_a11_1_203958]

 

11.2 [a2161020zex-10_28.htm#ex10-28_05_a11_2_204009]

Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
[a2161020zex-10_28.htm#ex10-28_05_a11_2_204009]

 

11.3 [a2161020zex-10_28.htm#ex10-28_05_a11_3_204015]

Waiver of Jury Trial [a2161020zex-10_28.htm#ex10-28_05_a11_3_204015]

 

11.4 [a2161020zex-10_28.htm#ex10-28_05_a11_4_204020]

Notices; Effectiveness; Electronic Communication
[a2161020zex-10_28.htm#ex10-28_05_a11_4_204020]

 

11.5 [a2161020zex-10_28.htm#ex10-28_05_a11_5_204026]

Amendments, Waivers. etc. [a2161020zex-10_28.htm#ex10-28_05_a11_5_204026]

 

11.6 [a2161020zex-10_28.htm#ex10-28_05_a11_6_204032]

Successors and Assigns [a2161020zex-10_28.htm#ex10-28_05_a11_6_204032]

 

11.7 [a2161020zex-10_28.htm#ex10-28_05_a11_7_204053]

No Waiver [a2161020zex-10_28.htm#ex10-28_05_a11_7_204053]

 

11.8 [a2161020zex-10_28.htm#ex10-28_05_a11_8_204058]

Survival [a2161020zex-10_28.htm#ex10-28_05_a11_8_204058]

 

11.9 [a2161020zex-10_28.htm#ex10-28_05_a11_9_204101]

Severability [a2161020zex-10_28.htm#ex10-28_05_a11_9_204101]

 

11.10 [a2161020zex-10_28.htm#ex10-28_05_a11_10_204103]

Construction. [a2161020zex-10_28.htm#ex10-28_05_a11_10_204103]

 

11.11 [a2161020zex-10_28.htm#ex10-28_05_a11_11_204108]

Confidentiality [a2161020zex-10_28.htm#ex10-28_05_a11_11_204108]

 

11.12 [a2161020zex-10_28.htm#ex10-28_05_a11_12_204115]

Joint and Several Liability [a2161020zex-10_28.htm#ex10-28_05_a11_12_204115]

 

11.13 [a2161020zex-10_28.htm#ex10-28_05_a11_13_204120]

Appointment of Administrative Borrower
[a2161020zex-10_28.htm#ex10-28_05_a11_13_204120]

 

1 1.14 [a2161020zex-10_28.htm#ex10-28_05_a11_14_204125]

Counterparts; Integration; Effectiveness
[a2161020zex-10_28.htm#ex10-28_05_a11_14_204125]

 

11.15 [a2161020zex-10_28.htm#ex10-28_05_a11_15_204129]

Disclosure of Information [a2161020zex-10_28.htm#ex10-28_05_a11_15_204129]

 

11.16 [a2161020zex-10_28.htm#ex10-28_05_a11_16_204132]

USA Patriot Act Notice [a2161020zex-10_28.htm#ex10-28_05_a11_16_204132]

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A-1

Form of Revolving Note

Exhibit A-2

Form of Swingline Note

Exhibit B-1

Form of Notice of Borrowing

Exhibit B-2

Form of Notice of Swingline Borrowing

Exhibit B-3

Form of Notice of Conversion/Continuation

Exhibit B-4

Form of Letter of Credit Notice

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Assignment and Assumption

Exhibit E

Form of Guaranty

Exhibit F

Form of Financial Condition Certificate

 

 

SCHEDULES

 

Schedule 1.1

Commitments and Notice Addresses

Schedule 5.4

Consents and Approvals

Schedule 5.7

Subsidiaries

Schedule 5.19

Material Contracts

Schedule 8.2

Liens

Schedule 8.3

Investments

Schedule 8.5

Transactions with Affiliates

Schedule 8.10

Restrictive Agreements

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of the 29th day of June, 2005, is made among
JACKSON HEWITT TAX SERVICE INC., a Delaware corporation (the “Parent”), JACKSON
HEWITT INC., a Virginia corporation (“Jackson Hewitt”), TAX SERVICES OF AMERICA,
INC., a Delaware corporation (“Tax Services”), and HEWFANT INC., a Virginia
corporation (“Hewfant” and collectively with the Parent, Jackson Hewitt and Tax
Services, the “Borrowers” and each a “Borrower”), the Lenders (as hereinafter
defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders, BANK OF AMERICA, N.A. and CITIBANK, F.S.B., as co-Syndication Agents
for the Lenders, and MANUFACTURERS AND TRADERS TRUST COMPANY and PNC BANK,
NATIONAL ASSOCIATION, as co-Documentation Agents for the Lenders.

 

BACKGROUND STATEMENT

 

The Borrowers have requested that the Lenders make available to the Borrowers a
revolving credit facility in the aggregate principal amount of $250,000,000. The
Borrowers will use the proceeds of this facility as provided in Section 2.14.
The Lenders are willing to make available to the Borrowers the credit facilities
described herein subject to and on the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1                                 Defined Terms. For purposes of this
Agreement, in addition to the terms defined elsewhere herein, the following
terms have the meanings set forth below (such meanings to be equally applicable
to the singular and plural forms thereof):

 

“Account Designation Letter” means a letter from the Borrowers to the
Administrative Agent, duly completed and signed by an Authorized Officer of each
of the Borrowers and in form and substance reasonably satisfactory to the
Administrative Agent, listing any one or more accounts to which the Borrowers
may from time to time request the Administrative Agent to forward the proceeds
of any Loans made hereunder.

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrowers directly, or
indirectly through one or more Subsidiaries, (i) acquire any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquire securities or other ownership interests of any Person having at
least a

 

--------------------------------------------------------------------------------


 

majority of combined voting power of the then outstanding securities or other
ownership interests of such Person.

 

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.

 

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Percentage for LIBOR Loans as in effect at such time.

 

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
appointed under Section 10.1, and its successors and permitted assigns in such
capacity.

 

“Administrative Borrower” shall have the meaning set forth in Section 11.13.

 

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an “Affiliate” of any Credit Party. For purposes hereof, an
Affiliate does not include any Franchisee acting in such capacity.

 

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding at such time, (ii) the
aggregate Letter of Credit Exposure of all Revolving Credit Lenders at such time
and (iii) the aggregate principal amount of Swingline Loans outstanding at such
time.

 

“Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.

 

“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(b), in each case
as determined under the following matrix with reference to the Leverage Ratio:

 

Level

 

Total
Leverage Ratio

 

Applicable
LIBOR Margin

 

Applicable Base
Rate Margin

 

Applicable
Commitment Fee
Percentage

 

 

 

 

 

 

 

 

 

 

 

I

 

Greater than 2.0 to 1.0

 

1.05

%

0.00

%

0.200

%

II

 

Less than or equal to 2.0 to 1.0 but greater than 1.0 to 1.0

 

0.95

%

0.00

%

0.175

%

III

 

Less than or equal to 1.0 to 1.0

 

0.85

%

0.00

%

0.150

%

 

2

--------------------------------------------------------------------------------


 

On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrowers shall have failed to deliver any of the financial
statements as required by Sections 6.l(a) or 6.l(b), as the case may be, or the
Compliance Certificate as required by Section 6.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Level I above
(notwithstanding the actual Leverage Ratio). For purposes of this definition,
“Adjustment Date” means, with respect to any Reference Period of the Borrowers
beginning with the fiscal quarter ending July 31, 2005, the day (or, if such day
is not a Business Day, the next succeeding Business Day) ten days following the
day of delivery by the Borrower in accordance with Section 6.l(a) or
Section 6.l(b), as the case may be, of (i) financial statements as of the end of
and for such Reference Period and (ii) a duly completed Compliance Certificate
with respect to such Reference Period. From the Closing Date until the
Adjustment Date for the fiscal quarter ending July 31, 2005, each Applicable
Percentage shall be based on Level II above.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

 

“Arranger” means Wachovia Capital Markets, LLC and its successors.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Credit Party, any officer of such Credit Party duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute.

 

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or Section 9.1(g).

 

“Base Rate” means the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the

 

3

--------------------------------------------------------------------------------


 

opening of business on the date of any such change in such prime rate, and
(ii) the Federal Funds Rate plus 0.5% per annum, as adjusted to conform to
changes as of the opening of business on the date of any such change in the
Federal Funds Rate.

 

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.

 

“Borrower” and “Borrowers” have the meaning given to such terms in the
introductory paragraph hereof.

 

“Borrowing” means the incurrence by the Borrowers (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Type (or a Swingline Loan made by
the Swingline Lender) and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

 

“Bridge Credit Facility” has the meaning giving to such term in Section 4.1(f).

 

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.

 

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as Capital Leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

“Cash Collateral Account” has the meaning given to such term in Section 3.8.

 

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith

 

4

--------------------------------------------------------------------------------


 

and credit of the United States of America and maturing within one year from the
date of acquisition, (ii) commercial paper issued by any Person organized under
the laws of the United States of America, maturing within 270 days from the date
of acquisition and, at the time of acquisition, having a rating of at least A-1
or the equivalent thereof by Standard & Poor’s Ratings Services or at least P-1
or the equivalent thereof by Moody’s Investors Service, Inc., (iii) time
deposits and certificates of deposit maturing within 180 days from the date of
issuance and issued by a bank or trust company organized under the laws of the
United States of America or any state thereof (y) that, at the time of
acquisition, has combined capital and surplus of at least $500,000,000 or (z)
that, at the time of acquisition, has (or is a subsidiary of a bank holding
company that has) a long-term unsecured debt rating of at least A or the
equivalent thereof by Standard & Poor’s Ratings Services or at least A2 or the
equivalent thereof by Moody’s Investors Service, Inc., (iv) repurchase
obligations with a term not exceeding thirty (30) days with respect to
underlying securities of the types described in clause (i) above entered into
with any bank or trust company meeting the qualifications specified in clause
(iii) above at the time of acquisition, and (v) money market funds that comply
with the criteria set forth in Securities and Exchange Commission Rule 2a-7
under the Investment Company Act of 1940, as amended.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing Date” means the date upon which the initial extensions of credit are
made pursuant to this Agreement, which shall be the date upon which each of the
conditions set forth in Section 4.1 and 4.2 shall have been satisfied or waived
in accordance with the terms of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.

 

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

 

“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, after eliminating extraordinary
gains and losses and unusual items, plus (ii) the sum of (A) Consolidated
Interest Expense, (B) taxes, (C) depreciation and amortization, (D) other
non-cash charges and (E) any amount attributable to any nonrecurring item, but
excluding any cash payments made in such period with respect to any
non-recurring item, in each case to the extent deducted in the computation of
Consolidated Net Income for such period, plus (iii) without duplication, EBITDA
attributable to assets which are the subject of a Permitted Acquisition
consummated during such Reference Period for which the total consideration (cash
and stock) paid by the Parent and its Subsidiaries exceeds $2,000,000 (provided
(x) that the Administrative Agent has received financial statements or other
financial data relating to the calculation of such EBITDA reasonably acceptable
to the Administrative Agent and (y) that the aggregate amount included in
Consolidated EBITDA for any Reference

 

5

--------------------------------------------------------------------------------


 

Period pursuant to this clause (iii) shall not exceed 10% of Consolidated EBITDA
calculated without giving effect to this clause (iii)).

 

“Consolidated Funded Debt” means, as of any date of determination, the aggregate
(without duplication) of all Funded Debt of the Parent and its Subsidiaries as
of such date, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any Reference Period, the total
interest expense of the Parent and its Subsidiaries for such Reference Period in
respect of Consolidated Funded Debt (including, without limitation, all such
interest expense accrued or capitalized during such Reference Period, whether or
not actually paid during such Reference Period), determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Parent and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Parent
(or is accounted for by the Parent by the equity method of accounting) except to
the extent of actual payment of cash dividends or distributions by such Person
to the Parent or any Subsidiary of the Parent during such period, and (ii) the
net income of any Subsidiary of the Parent to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such net
income is not at the time permitted by operation of the terms of its charter,
certificate of incorporation or formation or other constituent document or any
agreement or instrument (other than a Credit Document) or Requirement of Law
applicable to such Subsidiary.

 

“Consolidated Net Tangible Assets” means, as of any date of determination,
Consolidated Total Assets less goodwill and other intangibles as shown on the
consolidated balance sheet of the Parent and its Subsidiaries for the most
recently ended fiscal quarter.

 

“Consolidated Total Assets” means, as of any date of determination, all assets
of the Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP.

 

“Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.

 

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

 

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Fee Letter, the Guaranty, and all other agreements, instruments, documents and
certificates now or hereafter executed and delivered to the Administrative Agent
or any Lender by or on behalf of

 

6

--------------------------------------------------------------------------------


 

the Borrowers or any other Credit Party with respect to this Agreement, in each
case as amended, modified, supplemented or restated from time to time; but
specifically excluding any Hedge Agreement to which any Borrower and any Hedge
Party are parties.

 

“Credit Parties” means the the Borrowers and the Guarantors, and their
respective successors.

 

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender that (i) has refused to fund, or otherwise
defaulted in the funding of, its ratable share of any Borrowing requested and
permitted to be made hereunder, including the funding of a participation
interest in Letters of Credit or Swingline Loans in accordance with the terms
hereof, (ii) has failed to pay to the Administrative Agent or any Lender when
due an amount owed by such Lender pursuant to the terms of this Credit
Agreement, unless such amount is subject to a good faith dispute, or (iii) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official, and such refusal has
not been withdrawn or such default has not been cured within three (3) Business
Days.

 

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable subject to any mandatory repurchase requirement
at the sole option of the holder thereof, or (iii) is convertible into or
exchangeable for (whether at the option of the issuer or the holder thereof) (y)
debt securities or (z) any Capital Stock referred to in (i) or (ii) above, in
each case under (i), (ii) or (iii) above at any time on or prior to the first
anniversary of the Maturity Date; provided, however, that only the portion of
Capital Stock that so matures or is mandatorily redeemable, is so redeemable at
the option of the holder thereof, or is so convertible or exchangeable on or
prior to such date shall be deemed to be Disqualified Capital Stock.

 

“Dollars” or “$” means dollars of the United States of America.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person) approved
by (x) the Administrative Agent, (y) in the case of any assignment of a
Revolving Credit Commitment or portion thereof, the Issuing Lender and the
Swingline Lender, and (z) unless a Default or Event of Default has occurred and
is continuing, the Borrowers (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including, without limitation, administrative, regulatory and
judicial proceedings) relating in any way to any Hazardous

 

7

--------------------------------------------------------------------------------


 

Substance, any actual or alleged violation of or liability under any
Environmental Law or any permit issued, or any approval given, under any
Environmental Law (collectively, “Claims”), including, without limitation,
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including, without limitation, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

 

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrowers or any of their Subsidiaries, with the
meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

 

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrowers or any ERISA Affiliate from a Multiemployer Plan
that results in liability under Section 4201 or 4204 of ERISA, or the receipt by
the Borrowers or any ERISA Affiliate of notice from a Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by the Borrowers or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrowers or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrowers or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon the
Borrowers or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, or
the imposition or threatened imposition of any Lien upon any assets of the
Borrowers or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Plan, (vii) the engaging in or
otherwise becoming liable for a nonexempt Prohibited Transaction by the
Borrowers or any ERISA Affiliate, or a violation of the applicable

 

8

--------------------------------------------------------------------------------


 

requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary of any Plan for which the Borrowers
or any of their ERISA Affiliates may be directly or indirectly liable,
(viii) the occurrence with respect to any Plan of any “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA and Section 412 of the
Code), whether or not waived, or (ix) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if the Borrowers or an ERISA Affiliate fails to timely provide security to
such Plan in accordance with the provisions of such sections.

 

“Event of Default” has the meaning given to such term in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (i) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrowers are located and (iii) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 2.19(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.17(a).

 

“Existing Letter of Credit” means the letter of credit outstanding on the date
hereof and issued by Wachovia Bank, National Association for the benefit of
Dun & Bradstreet, Inc. in the outstanding amount of One Million Dollars
($1,000,000).

 

“Existing Senior Credit Facilities” has the meaning given to such term in
Section 4.1(f).

 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

 

9

--------------------------------------------------------------------------------


 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” means the letter from the Administrative Agent and the Arranger to
the Parent, dated May 11, 2005, relating to certain fees payable by the Parent
in respect of the transactions contemplated by this Agreement, as amended,
modified, restated or supplemented from time to time.

 

“Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit H, together with the
attachments thereto.

 

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, vice president - finance, principal accounting officer, treasurer or
controller of such Borrower.

 

“fiscal quarter” or “FQ” means a fiscal quarter of the Parent and its
Subsidiaries.

 

“fiscal year” or “FY” means a fiscal year of the Parent and its Subsidiaries.

 

“Foreign Lender” means, with respect to a Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means a Subsidiary of a Borrower that is a “controlled
foreign corporation,” as such term is defined in Section 957 of the Code.

 

“Franchisee” means a Person (other than the Borrowers or a Subsidiary of the
Borrowers) that owns and operates a Borrower-licensed Office.

 

“Franchisee Advance Payments” means advances or obligations to make advances
made from time to time by any Credit Party to third parties on behalf of or for
the benefit of a Franchisee and for which such Credit Party has a right to
reimbursement within 180 days following payment of such advance.

 

“Franchisee Expansion” means the issuance of financing, including, development
advance notes or other similar financings to Franchisees by the Borrowers or
Subsidiaries of the Borrowers in the ordinary course of business.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness of the types referred to in
clauses (ix) and (x) of the definition of “Indebtedness”) and all Guaranty
Obligations with respect to Funded Debt of other Persons.

 

10

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” means any Subsidiary of a Borrower that is a guarantor of the
Obligations under the Guaranty (or under another guaranty agreement in form and
substance satisfactory to the Administrative Agent).

 

“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit G, as
amended, modified, restated or supplemented from time to time.

 

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements), (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor in respect thereof to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss or failure or inability to perform in respect thereof;
provided, however, that, with respect to the Borrowers and their Subsidiaries,
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Guaranty
Obligation of any guaranteeing Person hereunder shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.

 

11

--------------------------------------------------------------------------------


 

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive,  mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.

 

“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with a Borrower or any Subsidiary, which
Hedge Agreement is required or permitted under this Agreement to be entered into
by the Borrower, or any former Lender or any Affiliate of any former Lender in
its capacity as a counterparty to any such Hedge Agreement entered into prior to
the date such Person or its Affiliate ceased to be a Lender.

 

“Increasing Lender” has the meaning set forth in Section 2.20.

 

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding
trade payables incurred in the ordinary course of business and not more than 90
days past due or disputed in good faith), (v) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, (vi) all Capital Lease Obligations
of such Person, (vii) all Disqualified Capital Stock issued by such Person, with
the amount of Indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, (viii) the principal balance outstanding and
owing by such Person under any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product (but excluding other operating
leases), (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of any date as if such
agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have

 

12

--------------------------------------------------------------------------------


 

been incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.

 

“Indemnified Taxes” means Taxes arising from any payment made hereunder or under
any other Credit Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document other
than Excluded Taxes.

 

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including,
without limitation, financial, business and marketing plans and customer and
supplier lists and related information), (v) all computer software and software
systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.

 

“Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period to (ii) Consolidated Interest Expense for such
Reference Period to the extent paid (or required to he paid) in cash.

 

“Interest Period” has the meaning given to such term in Section 2.10.

 

“Investments” has the meaning given to such term in Section 8.3.

 

“Issuing Lender” means Wachovia in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

 

“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 11.6, and their respective
successors and assigns.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the
Borrowers and the Administrative Agent. A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types of Loans, and, with respect to LIBOR Loans, such
office may be a domestic or foreign branch or Affiliate of such Lender.

 

“Letter of Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, such Lender’s ratable share (based on the proportion that its
Revolving Credit Commitment bears to the aggregate Revolving Credit Commitments
at such time) of the sum of (i) the

 

13

--------------------------------------------------------------------------------


 

aggregate Stated Amount of all Letters of Credit outstanding at such time and
(ii) the aggregate amount of all Reimbursement Obligations outstanding at such
time.

 

“Letter of Credit Maturity Date” means the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date.

 

“Letter of Credit Notice” has the meaning given to such term in Section 3.2.

 

“Letter of Credit Subcommitment” means $25,000,000 or, if less, the aggregate
Revolving Credit Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.

 

“Letters of Credit” has the meaning given to such term in Section 3.1.

 

“Leverage Ratio” means, as of the last day of any Reference Period ending on the
last day of a fiscal quarter, the ratio of (i) Consolidated Funded Debt as of
such date (minus (x) up to $25,000,000 of Consolidated Funded Debt as of such
date incurred pursuant to Franchisee Expansions and (y) any Consolidated Funded
Debt representing Franchisee Advance Payments), to (ii) Consolidated EBITDA for
such Reference Period.

 

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

 

“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) determined by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by the Bloomberg Information Services or any successor thereto or any
other service selected by the Administrative Agent which has been nominated by
the British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates) or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates (rounded upward, if necessary, to the nearest 1/16 of one percentage
point) at which Dollar deposits in immediately available funds are offered to
first-tier banks in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two (2) Business
Days prior to the first day of such Interest Period for a period substantially
equal to such Interest Period and in an amount substantially equal to the amount
of Wachovia’s LIBOR Loan comprising part of such Borrowing, by (ii) the amount
equal to 1.00 minus the Reserve Requirement (expressed as a decimal) for such
Interest Period.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.

 

“Line of Business” means tax preparation, financial services, business services
and educational services and franchising related thereto and other businesses
related thereto or extensions thereof.

 

14

--------------------------------------------------------------------------------


 

 

“Loans” means any or all of the Revolving Loans and the Swingline Loans.

 

“Margin Stock” has the meaning given to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (A) the business,
assets, operations or condition (financial or otherwise) of the Parent and its
Subsidiaries, taken as a whole, (B) the ability of the Parent and its
Subsidiaries, taken as a whole, to perform their obligations under this
Agreement or any of the other Credit Documents or (C) the legality, validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.

 

“Material Contract” has the meaning given to such term in Section 5.19.

 

“Material Subsidiary” means each Subsidiary of the Parent other than
Subsidiaries that, in the aggregate, account for no more than 5% of Consolidated
Total Assets, 5% of consolidated net worth or 5% of consolidated net revenues of
the Parent.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrowers or any ERISA Affiliate of the
Borrowers makes, is making or is obligated to make contributions or has made or
been obligated to make contributions.

 

“Notes” means any or all of the Revolving Notes and the Swingline Note.

 

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

 

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).

 

“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).

 

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to a
Borrower seeking relief under any applicable federal and state laws pertaining
to bankruptcy, reorganization, arrangement, moratorium, readjustment of debts,
dissolution, liquidation or other debtor relief, specifically including, without
limitation, the Bankruptcy Code and any fraudulent transfer and fraudulent
conveyance laws, whether or not the claim for such interest is allowed in such
proceeding) on the Loans and Reimbursement Obligations and all fees, expenses,
indemnities and other obligations owing, due or payable at any time by the
Borrowers or any Guarantor to the Administrative Agent, any Lender, the
Swingline Lender, the Issuing Lender or any other Person entitled thereto, under
this Agreement or any of the other Credit Documents, and all payment and other
obligations owing or payable at any time by the Borrowers to any Hedge Party
under or in connection with any Hedge Agreement required or permitted by this
Agreement, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.

 

15

--------------------------------------------------------------------------------


 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Office” means a business that provides tax return preparation and other related
services.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

 

“Participant” has the meaning given to such term in Section 11.6(d).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all
rules and regulations from time to time promulgated thereunder.

 

“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1 under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrowers for such purpose from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

 

“Permitted Acquisition” means (A) any Acquisition to which the Required Lenders
(or the Administrative Agent on their behalf) shall have given their prior
written consent (which consent may be in their sole discretion and may be given
subject to such additional terms and conditions as the Required Lenders shall
establish) and with respect to which all of the conditions and requirements set
forth in this definition and in Section 6.8, and in or pursuant to any such
consent, have been satisfied or waived in writing by the Required Lenders (or
the Administrative Agent on their behalf), or (B) any Acquisition with respect
to which all of the following conditions are satisfied:

 

(i)                                     each business acquired shall be within
the Line of Business;

 

(ii)                                  any Capital Stock given as consideration
in connection therewith shall be Capital Stock of the Parent;

 

(iii)                               no Default or Event of Default shall have
occurred and be continuing at the time of the consummation of such Permitted
Acquisition or would exist immediately after giving effect thereto;

 

(iv)                              after giving effect to such Permitted
Acquisition and any Borrowings in connection therewith, the Borrowers shall be
in compliance with the financial covenants contained in ARTICLE VII, such
compliance determined with regard to calculations made on a Pro Forma Basis for
the Reference Period then most recently ended for which

 

16

--------------------------------------------------------------------------------


 

the Administrative Agent has received the financial statements required by
Section 6.1; and

 

(v)                                 all of the conditions and requirements of
Section 6.8 applicable to such Acquisition are satisfied.

 

“Permitted Liens” has the meaning given to such term in Section 8.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrowers or any ERISA
Affiliate of the Borrowers may have any liability.

 

“Pro Forma Balance Sheet” has the meaning given to such term in Section 4.1(i).

 

“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).

 

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

 

“Projections” has the meaning given to such term in Section 5.11(c).

 

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrowers immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

 

“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).

 

“Register” has the meaning given to such term in Section 11.6(c).

 

“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, of
the Federal Reserve Board, and any successor regulations.

 

“Reimbursement Obligation” has the meaning given to such term in Section 3.4.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including, without
limitation, any failure to meet the minimum funding standard of, or timely make
any required installment under, Section 412 of the

 

17

--------------------------------------------------------------------------------


 

Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (ii) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA,
(iii) any application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code, and (iv) a cessation of operations
described in Section 4062(e) of ERISA.

 

“Required Lenders” means, at any time, the Lenders holding outstanding Loans
(excluding Swingline Loans) and Unutilized Revolving Credit Commitments (or,
after the termination of the Revolving Credit Commitments, outstanding Loans,
Letter of Credit Exposure and participations in outstanding Swingline Loans)
representing at least a majority of the aggregate, at such time, of all
outstanding Loans (excluding Swingline Loans) and Unutilized Revolving Credit
Commitments (or, after the termination of the Revolving Credit Commitments, the
aggregate at such time of all outstanding Loans, Letter of Credit Exposure and
participations in outstanding Swingline Loans).

 

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject or otherwise pertaining to any or all of the transactions
contemplated by this Agreement and the other Credit Documents.

 

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.

 

“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, any executive officer,
or any other Financial Officer of such Credit Party, and any other officer or
similar official thereof responsible for the administration of the obligations
of such Credit Party in respect of this Agreement or any other Credit Document.

 

“Revolver Increase” has the meaning set forth in Section 2.20.

 

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount at any time outstanding up to the amount set forth opposite such Lender’s
name on Schedule 1.1 under the caption “Revolving Credit Commitment” or, if such
Lender has entered into one or more Assignment and Assumptions, the amount set
forth for such Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 11.6(c) as such Lender’s “Revolving
Credit Commitment,” in either case, as such amount may be reduced at or prior to
such time pursuant to the terms hereof.

 

18

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (i) the aggregate principal amount of all Revolving
Loans made by such Lender that are outstanding at such time, (ii) such Lender’s
Letter of Credit Exposure at such time and (iii) such Lender’s Swingline
Exposure at such time.

 

“Revolving Credit Lender” means any Lender having a Revolving Credit Commitment
(or, after the Revolving Credit Commitments have terminated, any Lender holding
outstanding Revolving Loans).

 

“Revolving Credit Maturity Date” means the fifth anniversary of the Closing
Date.

 

“Revolving Credit Termination Date” means the Revolving Credit Maturity Date or
such earlier date of termination of the Revolving Credit Commitments pursuant to
Section 2.5 or Section 9.2.

 

“Revolving Loans” has the meaning given to such term in Section 2.1(a).

 

“Revolving Note” means, with respect to any Revolving Credit Lender requesting
the same, the promissory note of the Borrowers in favor of such Revolving Credit
Lender evidencing the Revolving Loans made by such Lender pursuant to
Section 2.l(a), in substantially the form of Exhibit A-3, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index/html, or as otherwise
published from time to time.

 

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index/html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“Senior Unsecured Notes” has the meaning given to such term in Section 4.1(f).

 

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

 

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any contingency).
When used without reference to a parent entity, the term “Subsidiary” shall be
deemed to refer to a Subsidiary of the Borrowers.

 

19

--------------------------------------------------------------------------------


 

“Swingline Commitment” means $10,000,000 or, if less, the aggregate Revolving
Credit Commitments at the time of determination, as such amount may be reduced
at or prior to such time pursuant to the terms hereof.

 

“Swingline Exposure” means, with respect to any Revolving Credit Lender at any
time, its maximum aggregate liability to make Refunded Swingline Loans pursuant
to Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.

 

“Swingline Lender” means Wachovia in its capacity as maker of Swingline Loans,
and its successors in such capacity.

 

“Swingline Loans” has the meaning given to such term in Section 2.1(b).

 

“Swingline Maturity Date” means the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date.

 

“Swingline Note” means, if requested by the Swingline Lender, the promissory
note of the Borrowers in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender pursuant to Section 2.1(b), in substantially
the form of Exhibit A-4, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

“Type” ‘has the meaning given to such term in Section 2.2(a).

 

“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.

 

“Unutilized Revolving Credit Commitment” means, with respect to any Revolving
Credit Lender at any time, such Lender’s Revolving Credit Commitment at such
time less the sum of (i) the aggregate principal amount of all Revolving Loans
made by such Lender that are outstanding at such time, (ii) such Lender’s Letter
of Credit Exposure at such time and (iii) such Lender’s Swingline Exposure at
such time.

 

20

--------------------------------------------------------------------------------


 

“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.

 

“Wachovia” means Wachovia Bank, National Association, and its successors and
assigns.

 

1.2                                 Accounting Terms. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with, GAAP applied on a
basis consistent with the most recent audited consolidated financial statements
of the Parent and its Subsidiaries delivered to the Lenders prior to the Closing
Date; provided that if the Borrowers notify the Administrative Agent that they
wishes to amend any financial covenant in ARTICLE VII to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrowers that the Required Lenders wish to amend ARTICLE VII
for such purpose), then the Borrowers’ compliance with such covenant shall be
determined on the basis of GAAP as in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrowers and the Required
Lenders.

 

1.3                                 Other Terms; Construction.

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein or
in any other Credit Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)                                 All references herein to the Lenders or any
of them shall be deemed to include the Issuing Lender and the Swingline Lender
unless specifically provided otherwise or unless the context otherwise requires.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, calculations
of the financial covenants contained in ARTICLE VII to determine whether a
condition to a Permitted Acquisition, or a permitted dividend or other
distribution with respect to the Capital Stock of the Borrowers or their
Subsidiaries or the permitted purchase, redemption, retirement or other
acquisition of such Capital Stock has been met, shall be determined in each case
on a pro forma basis (a “Pro Forma Basis”) after giving effect to any such
Acquisition, dividend or distribution, purchase, redemption, retirement or other
transaction (each, a “transaction”) occurring during such period (or proposed to
be consummated, as the case may be) as if such transaction had occurred as of
the first day of such period, in accordance with the following:

 

(i)                                     any Indebtedness incurred or assumed by
any Credit Party in connection with any transaction (including any Indebtedness
of a Person acquired in a Permitted Acquisition that is not retired or repaid in
connection therewith) shall be deemed to have been incurred or assumed as of the
first day of the applicable period (and if such Indebtedness has a floating or
formula rate, such Indebtedness shall, for purposes of such determination, have
an implied rate of interest during the applicable period determined by utilizing
the rate of interest that is or would be in effect with respect to such
Indebtedness as of the date of determination);

 

(ii)                                  any Indebtedness retired or repaid in
connection with any transaction (including any Indebtedness of a Person acquired
in a Permitted Acquisition) shall be deemed to have been retired or repaid as of
the first day of the applicable period; and

 

(iii)                               with respect to any Permitted Acquisition,
income statement items (whether positive or negative) and balance sheet items
attributable to the Person or assets acquired shall (to the extent not otherwise
included in the consolidated financial statements of the Parent and its
Subsidiaries in accordance with GAAP or in accordance with other provisions of
this Agreement) be included in such calculations to the extent relating to the
applicable period.

 

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

 

2.1                                 Commitments.

 

(a)                                  Each Revolving Credit Lender severally
agrees, subject to and on the terms and conditions of this Agreement, to make
loans (each, a “Revolving Loan,” and collectively, the “Revolving Loans”) to the
Borrowers, from time to time on any Business Day during the period from and
including the Closing Date to but not including the Revolving Credit Termination
Date, in an aggregate principal amount at any time outstanding not exceeding its
Revolving Credit Commitment, provided that no Borrowing of Revolving Loans shall
be made if, immediately after giving effect thereto (and to any concurrent
repayment of Swingline Loans with proceeds of Revolving Loans made pursuant to
such Borrowing), (y) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed its Revolving Credit Commitment at such time or (z) the
Aggregate Revolving Credit Exposure would exceed the aggregate Revolving Credit

 

22

--------------------------------------------------------------------------------


 

Commitments at such time. Subject to and on the terms and conditions of this
Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans.

 

(b)                                 The Swingline Lender agrees, subject to and
on the terms and conditions of this Agreement, to make loans (each, a “Swingline
Loan,” and collectively, the “Swingline Loans”) to the Borrowers, from time to
time on any Business Day during the period from the Closing Date to but not
including the Swingline Maturity Date (or, if earlier, the Revolving Credit
Termination Date), in an aggregate principal amount at any time outstanding not
exceeding the Swingline Commitment. Swingline Loans may be made even if the
aggregate principal amount of Swingline Loans outstanding at any time, when
added to the aggregate principal amount of the Revolving Loans made by the
Swingline Lender in its capacity as a Revolving Credit Lender outstanding at
such time and its Letter of Credit Exposure at such time, would exceed the
Swingline Lender’s own Revolving Credit Commitment at such time, but provided
that no Borrowing of Swingline Loans shall be made if, immediately after giving
effect thereto, (y) the Revolving Credit Exposure of any Revolving Credit Lender
would exceed its Revolving Credit Commitment at such time or (z) the Aggregate
Revolving Credit Exposure would exceed the aggregate Revolving Credit
Commitments at such time. Subject to and on the terms and conditions of this
Agreement, the Borrowers may borrow, repay (including by means of a Borrowing of
Revolving Loans pursuant to Section 2.2(e)) and reborrow Swingline Loans.

 

2.2                                 Borrowings.

 

(a)                                  The Revolving Loans shall, at the option of
the Administrative Borrower and subject to the terms and conditions of this
Agreement, be either Base Rate Loans or LIBOR Loans (each, a “Type” of Loan),
provided that (i) all Loans comprising the same Borrowing shall, unless
otherwise specifically provided herein, be of the same Type, and (ii) no LIBOR
Loans may be borrowed at any time prior to the third (3rd) Business Day after
the Closing Date. The Swingline Loans shall be made and maintained as Base Rate
Loans at all times.

 

(b)                                 In order to make a Borrowing (other than (w)
Borrowings of Swingline Loans, which shall be made pursuant to Section 2.2(d),
(x) Borrowings for the purpose of repaying Refunded Swingline Loans, which shall
be made pursuant to Section 2.2(e), (y) Borrowings for the purpose of paying
unpaid Reimbursement Obligations, which shall be made pursuant to Section 3.5,
and (z) Borrowings involving continuations or conversions of outstanding Loans,
which shall be made pursuant to Section 2.11), the Administrative Borrower will
give the Administrative Agent written notice not later than 11:00 a.m.,
Charlotte time, three (3) Business Days prior to each Borrowing to be comprised
of LIBOR Loans and the day of each Borrowing to be comprised of Base Rate Loans;
provided, however, that requests for the Borrowing of any Revolving Loans to be
made on the Closing Date may, at the discretion of the Administrative Agent, be
given with less advance notice than as specified hereinabove. Each such notice
(each, a “Notice of Borrowing”) shall be irrevocable, shall be given in the form
of Exhibit B-1 and shall specify (1) the aggregate principal amount and initial
Type of the Loans to be made pursuant to such Borrowing, (2) in the case of a
Borrowing of LIBOR Loans, the initial Interest Period to be applicable thereto,
and (3) the requested Borrowing Date, which shall be a Business Day. Upon its
receipt of a Notice of Borrowing, the Administrative Agent will promptly notify
each applicable Lender of the proposed Borrowing. Notwithstanding anything to
the contrary contained herein:

 

23

--------------------------------------------------------------------------------


 

(i)                                     the aggregate principal amount of each
Borrowing comprised of Base Rate Loans shall not be less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof (or, in the case
of a Borrowing of Revolving Loans, if less, in the amount of the aggregate
Revolving Credit Commitments less the Aggregate Revolving Credit Exposure), and
the aggregate principal amount of each Borrowing comprised of LIBOR Loans shall
not be less than $3,000,000 or, if greater, an integral multiple of $1,000,000
in excess thereof;

 

(ii)                                  if the Borrowers shall have failed to
designate the Type of Loans comprising a Borrowing, the Borrowers shall be
deemed to have requested a Borrowing comprised of Base Rate Loans; and

 

(iii)                               if the Borrowers shall have failed to select
the duration of the Interest Period to be applicable to any Borrowing of LIBOR
Loans, then the Borrowers shall be deemed to have selected an Interest Period
with a duration of one month.

 

(c)                                  Not later than 2:00 p.m., Charlotte time,
on the requested Borrowing Date, each applicable Lender will make available to
the Administrative Agent at the Payment Office an amount, in Dollars and in
immediately available funds, equal to the amount of the Loan or Loans to be made
by such Lender. Subject to Section 2.3(b), to the extent such Lenders have made
such amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Borrowers in accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.

 

(d)                                 In order to make a Borrowing of a Swingline
Loan, the Administrative Borrower will give the Administrative Agent (and the
Swingline Lender, if the Swingline Lender is not also the Administrative Agent)
written notice not later than 12:00 noon, Charlotte time, on the date of such
Borrowing. Each such notice (each, a “Notice of Swingline Borrowing”) shall be
given in the form of Exhibit B-2, shall be irrevocable and shall specify (i) the
principal amount of the Swingline Loan to be made pursuant to such Borrowing
(which shall not be less than $100,000 and, if greater, shall be in an integral
multiple of $100,000 in excess thereof (or, if less, in the amount of the
Unutilized Swingline Commitment)) and (ii) the requested Borrowing Date, which
shall be a Business Day. Not later than 1:00 p.m., Charlotte time, on the
requested Borrowing Date, the Swingline Lender will make available to the
Administrative Agent at the Payment Office an amount, in Dollars and in
immediately available funds, equal to the amount of the requested Swingline
Loan. To the extent the Swingline Lender has made such amount available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
such amount available to the Borrowers in accordance with Section 2.3(a) and in
like funds as received by the Administrative Agent.

 

(e)                                  With respect to any outstanding Swingline
Loans, the Swingline Lender may at any time (whether or not an Event of Default
has occurred and is continuing) in its sole and absolute discretion, and is
hereby authorized and empowered by the Borrowers to, cause a Borrowing of
Revolving Loans to be made for the purpose of repaying such Swingline Loans by
delivering to the Administrative Agent (if the Administrative Agent is not also
the Swingline Lender) and each other Revolving Credit Lender (on behalf of, and
with a copy to, the Borrowers), not later than 11:00 a.m., Charlotte time, one
(1) Business Day prior to the proposed

 

24

--------------------------------------------------------------------------------


 

Borrowing Date therefore, a notice (which shall be deemed to be a Notice of
Borrowing given by the Borrowers) requesting the Revolving Credit Lenders to
make Revolving Loans (which shall be made initially as Base Rate Loans) on such
Borrowing Date in an aggregate amount equal to the amount of such Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date such notice is
given that the Swingline Lender requests to be repaid. Not later than 1:00 p.m.,
Charlotte time, on the requested Borrowing Date, each Revolving Credit Lender
(other than the Swingline Lender) will make available to the Administrative
Agent at the Payment Office an amount, in Dollars and in immediately available
funds, equal to the amount of the Revolving Loan to be made by such Lender. To
the extent the Revolving Credit Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Lender in like funds as
received by the Administrative Agent, which shall apply such amounts in
repayment of the Refunded Swingline Loans. Notwithstanding any provision of this
Agreement to the contrary, on the relevant Borrowing Date, the Refunded
Swingline Loans (including the Swingline Lender’s ratable share thereof, in its
capacity as a Revolving Credit Lender) shall be deemed to be repaid with the
proceeds of the Revolving Loans made as provided above (including a Revolving
Loan deemed to have been made by the Swingline Lender), and such Refunded
Swingline Loans deemed to be so repaid shall no longer be outstanding as
Swingline Loans but shall be outstanding as Revolving Loans. If any portion of
any such amount repaid (or deemed to be repaid) to the Swingline Lender shall be
recovered by or on behalf of the Borrowers from the Swingline Lender in any
bankruptcy, insolvency or similar proceeding or otherwise, the loss of the
amount so recovered shall be shared ratably among all the Revolving Credit
Lenders in the manner contemplated by Section 2.15(b).

 

(f)                                    If, as a result of any bankruptcy,
insolvency or similar proceeding with respect to any Borrower, Revolving Loans
are not made pursuant to Section 2.2(e) in an amount sufficient to repay any
amounts owed to the Swingline Lender in respect of any outstanding Swingline
Loans, or if the Swingline Lender is otherwise precluded for any reason from
giving a notice on behalf of the Borrowers as provided for hereinabove, the
Swingline Lender shall be deemed to have sold without recourse, representation
or warranty (except for the absence of Liens thereon created, incurred or
suffered to exist by, through or under the Swingline Lender), and each Revolving
Credit Lender shall be deemed to have purchased and hereby agrees to purchase, a
participation in such outstanding Swingline Loans in an amount equal to its
ratable share (based on the proportion that its Revolving Credit Commitment
bears to the aggregate Revolving Credit Commitments at such time) of the unpaid
amount thereof together with accrued interest thereon. Upon one (1) Business
Day’s prior notice from the Swingline Lender, each Revolving Credit Lender
(other than the Swingline Lender) will make available to the Administrative
Agent at the Payment Office an amount, in Dollars and in immediately available
funds, equal to its respective participation. To the extent the Revolving Credit
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Swingline Lender in like funds as received by the
Administrative Agent. In the event any such Revolving Credit Lender fails to
make available to the Administrative Agent the amount of such Lender’s
participation as provided in this Section 2.2(f), the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
interest thereon for each day from the date such amount is required to be made
available for the account of the Swingline Lender until the date such amount is
made available to the Swingline Lender at the Federal Funds Rate for the first
three (3) Business Days

 

25

--------------------------------------------------------------------------------


 

and thereafter at the Adjusted Base Rate applicable to Revolving Loans. Promptly
following its receipt of any payment by or on behalf of the Borrowers in respect
of a Swingline Loan, the Swingline Lender will pay to each Revolving Credit
Lender that has acquired a participation therein such Lender’s ratable share of
such payment.

 

(g)                                 Notwithstanding any provision of this
Agreement to the contrary, the obligation of each Revolving Credit Lender (other
than the Swingline Lender) to make Revolving Loans for the purpose of repaying
any Refunded Swingline Loans pursuant to Section 2.2(e) and each such Lender’s
obligation to purchase a participation in any unpaid Swingline Loans pursuant to
Section 2.2(f) shall be absolute and unconditional and shall not be affected by
any circumstance or event whatsoever, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right that such Lender may
have against the Swingline Lender, the Administrative Agent, the Borrowers or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of any Default or Event of Default, (iii) the failure of the amount of such
Borrowing of Revolving Loans to meet the minimum Borrowing amount specified in
Section 2.2(b), or (iv) the failure of any conditions set forth in Section 4.2
or elsewhere herein to be satisfied.

 

2.3                                 Disbursements; Funding Reliance; Domicile of
Loans.

 

(a)                                  The Borrowers hereby authorize the
Administrative Agent to disburse the proceeds of each Borrowing in accordance
with the terms of any written instructions from any Authorized Officer of the
Borrowers, provided that the Administrative Agent shall not be obligated under
any circumstances to forward amounts to any account not listed in an Account
Designation Letter. The Borrowers may at any time deliver to the Administrative
Agent an Account Designation Letter listing any additional accounts or deleting
any accounts listed in a previous Account Designation Letter.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.2 or
Section 3.5 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers the
Adjusted Base Rate. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.

 

26

--------------------------------------------------------------------------------


 

Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(c)                                  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.1(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any such payment on any date shall not relieve any other Lender of its
corresponding obligation, if any, hereunder to do so on such date, but no Lender
shall be responsible for the failure of any other Lender to so make its Loan,
purchase its participation or to make any such payment required hereunder.

 

(d)                                 Each Lender may, at its option, make and
maintain any Loan at, to or for the account of any of its Lending Offices,
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan to or for the account of such Lender in accordance
with the terms of this Agreement.

 

2.4                                 Evidence of Debt; Notes.

 

(a)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to the applicable Lending Office of such Lender resulting from
each Loan made by such Lending Office of such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lending
Office of such Lender from time to time under this Agreement.

 

(b)                                 The Administrative Agent shall maintain the
Register pursuant to Section 11.6(c), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each such Loan and Type of each such Loan and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder in respect of
each such Loan and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrowers in respect of each such Loan and each
Lender’s share thereof.

 

(c)                                  The entries made in the accounts, Register
and subaccounts maintained pursuant to Section 2.4(b) (and, if consistent with
the entries of the Administrative Agent, Section 2.4(a)) shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded, absent manifest
error; provided, however, that the failure of any Lender or the Administrative
Agent to maintain such account, such Register or such subaccount, as applicable,
or any error therein, shall not in any manner affect the obligation of the
Borrowers to repay (with applicable interest) the Loans made to the Borrowers by
such Lender in accordance with the terms of this Agreement.

 

(d)                                 The Loans made by each Lender shall, if
requested by the applicable Lender (which request shall be made to the
Administrative Agent), be evidenced (i) in the case of Revolving Loans, by a
Revolving Note appropriately completed in substantially the form of Exhibit A-1,
and (ii) in the case of the Swingline Loans, by a Swingline Note appropriately
completed in substantially the form of Exhibit A-2, in each case executed by the
Borrowers and payable to the order of such Lender. Each Note shall be entitled
to all of the benefits of this

 

27

--------------------------------------------------------------------------------


 

Agreement and the other Credit Documents and shall be subject to the provisions
hereof and thereof.

 

2.5                                 Termination and Reduction of Revolving
Credit Commitments and Swingline Commitment.

 

(a)                                  The Revolving Credit Commitments shall be
automatically and permanently terminated on the Revolving Credit Termination
Date, unless sooner terminated pursuant to any other provision of this
Section 2.5 or Section 9.2. The Swingline Commitment shall be automatically and
permanently terminated on the Swingline Maturity Date, unless sooner terminated
pursuant to any other provision of this Section 2.5 or Section 9.2.

 

(b)                                 At any time and from time to time after the
date hereof, upon not less than three (3) Business Days’ prior written notice to
the Administrative Agent (and in the case of a termination or reduction of the
Unutilized Swingline Commitment, the Swingline Lender), the Borrowers may
terminate in whole or reduce in part the aggregate Unutilized Revolving Credit
Commitments or the Unutilized Swingline Commitment, provided that any such
partial reduction shall be in an aggregate amount of not less than $5,000,000
($500,000 in the case of the Unutilized Swingline Commitment) or, if greater, an
integral multiple of $1,000,000 in excess thereof ($100,000 in the case of the
Unutilized Swingline Commitment). The amount of any termination or reduction
made under this Section 2.5(b) may not thereafter be reinstated.

 

(c)                                  Each reduction of the Revolving Credit
Commitments pursuant to this Section shall be applied ratably among the
Revolving Credit Lenders according to their respective Revolving Credit
Commitments. Notwithstanding any provision of this Agreement to the contrary,
any reduction of the Revolving Credit Commitments pursuant to this Section 2.5
that has the effect of reducing the aggregate Revolving Credit Commitments to an
amount less than the amount of the Swingline Commitment or the Letter of Credit
Subcommitment at such time shall result in an automatic corresponding reduction
of the Swingline Commitment or the Letter of Credit Subcommitment, as the case
may be, to the amount of the aggregate Revolving Credit Commitments (as so
reduced), without any further action on the part of the Borrowers, the Swingline
Lender or any other Lender.

 

2.6                                 Mandatory Payments and Prepayments.

 

(a)                                  Except to the extent due or paid sooner
pursuant to the provisions of this Agreement, (i) the aggregate outstanding
principal of the Revolving Loans shall be due and payable in full on the
Revolving Credit Maturity Date, and (ii) the aggregate outstanding principal of
the Swingline Loans shall be due and payable in full on the Swingline Maturity
Date.

 

(b)                                 In the event that, at any time, the
Aggregate Revolving Credit Exposure (excluding the aggregate amount of any
Swingline Loans to be repaid with proceeds of Revolving Loans made on the date
of determination) shall exceed the aggregate Revolving Credit Commitments at
such time (after giving effect to any concurrent termination or reduction
thereof), the Borrowers will immediately prepay the outstanding principal amount
of the Swingline Loans and, to the extent of any excess remaining after
prepayment in full of

 

28

--------------------------------------------------------------------------------


 

outstanding Swingline Loans, the outstanding principal amount of the Revolving
Loans in the amount of such excess; provided that, to the extent such excess
amount is greater than the aggregate principal amount of Swingline Loans and
Revolving Loans outstanding immediately prior to the application of such
prepayment, the amount so prepaid shall be retained by the Administrative Agent
and held in the Cash Collateral Account as cover for Letter of Credit Exposure,
as more particularly described in Section 3.8, and thereupon such cash shall be
deemed to reduce the aggregate Letter of Credit Exposure by an equivalent
amount.

 

2.7                                 Voluntary Prepayments.

 

(a)                                  At any time and from time to time, the
Borrowers shall have the right to prepay the Loans, in whole or in part, without
premium or penalty (except as provided in clause (iii) below), upon written
notice given to the Administrative Agent not later than 11:00 a.m., Charlotte
time, three (3) Business Days prior to each intended prepayment of LIBOR Loans
and one (1) Business Day prior to each intended prepayment of Base Rate Loans
(other than Swingline Loans, which may be prepaid on a same-day basis), provided
that (i) each partial prepayment of LIBOR Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, and each partial prepayment of Base
Rate Loans shall be in an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof ($100,000
and $100,000, respectively, in the case of Swingline Loans), (ii) no partial
prepayment of LIBOR Loans made pursuant to any single Borrowing shall reduce the
aggregate outstanding principal amount of the remaining LIBOR Loans under such
Borrowing to less than $3,000,000 or to any greater amount not an integral
multiple of $1,000,000 in excess thereof, and (iii) unless made together with
all amounts required under Section 2.18 to be paid as a consequence of such
prepayment, a prepayment of a LIBOR Loan may be made only on the last day of the
Interest Period applicable thereto. Each such notice shall specify the proposed
date of such prepayment and the aggregate principal amount and Type of the Loans
to be prepaid (and, in the case of LIBOR Loans, the Interest Period of the
Borrowing pursuant to which made), and shall be irrevocable and shall bind the
Borrowers to make such prepayment on the terms specified therein. Revolving
Loans and Swingline Loans prepaid pursuant to this Section 2.7(a) may be
reborrowed, subject to the terms and conditions of this Agreement. In the event
the Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.

 

(b)                                 Each prepayment of the Loans made pursuant
to Section 2.7(a) shall be applied ratably among the Lenders holding the Loans
being prepaid, in proportion to the principal amount held by each.

 

2.8                                 Interest.

 

(a)                                  The Borrowers will pay interest in respect
of the unpaid principal amount of each Loan, from the date of Borrowing thereof
until such principal amount shall be paid in full, (i) at the Adjusted Base
Rate, as in effect from time to time during such periods as such Loan is a Base

 

29

--------------------------------------------------------------------------------


 

Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from time to time
during such periods as such Loan is a LIBOR Loan.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default under Section 9.1(a), and (at the election of
the Required Lenders) upon the occurrence and during the continuance of any
other Event of Default, all outstanding principal amounts of the Loans and, to
the greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder, shall bear
interest at a rate per annum equal to the interest rate applicable from time to
time thereafter to such Loans (whether the Adjusted Base Rate or the Adjusted
LIBOR Rate) plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate applicable to
Revolving Loans plus 2%), and, in each case, such default interest shall be
payable on demand. To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against any Borrower of any petition
seeking any relief in bankruptcy or under any law pertaining to insolvency or
debtor relief.

 

(c)                                  Accrued (and theretofore unpaid) interest
shall be payable as follows:

 

(i)                                     in respect of each Base Rate Loan
(including any Base Rate Loan or portion thereof paid or prepaid pursuant to the
provisions of Section 2.6, except as provided hereinbelow), in arrears on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date; provided, that in the event the Loans are repaid
or prepaid in full and the Revolving Credit Commitments have been terminated,
then accrued interest in respect of all Base Rate Loans shall be payable
together with such repayment or prepayment on the date thereof;

 

(ii)                                  in respect of each LIBOR Loan (including
any LIBOR Loan or portion thereof paid or prepaid pursuant to the provisions of
Section 2.6, except as provided hereinbelow), in arrears (y) on the last
Business Day of the Interest Period applicable thereto (subject to the
provisions of Section 2.10(iv)) and (z)in addition, in the case of a LIBOR Loan
with an Interest Period having a duration of six months or longer, on each date
on which interest would have been payable under clause (y) above had successive
Interest Periods of three months’ duration been applicable to such LIBOR Loan;
provided, that in the event all LIBOR Loans made pursuant to a single Borrowing
are repaid or prepaid in full, then accrued interest in respect of such LIBOR
Loans shall be payable together with such repayment or prepayment on the date
thereof; and

 

(iii)                               in respect of any Loan, at maturity (whether
pursuant to acceleration or otherwise) and, after maturity, on demand.

 

(d)                                 Nothing contained in this Agreement or in
any other Credit Document shall be deemed to establish or require the payment of
interest to any Lender at a rate in excess of the maximum rate permitted by
applicable law. If the amount of interest payable for the account of any Lender
on any interest payment date would exceed the maximum amount permitted by
applicable law to be charged by such Lender, the amount of interest payable for
its account on such interest payment date shall be automatically reduced to such
maximum permissible amount. In the event of any such reduction affecting any
Lender, if from time to time thereafter the

 

30

--------------------------------------------------------------------------------


 

amount of interest payable for the account of such Lender on any interest
payment date would be less than the maximum amount permitted by applicable law
to be charged by such Lender, then the amount of interest payable for its
account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

 

(e)                                  The Administrative Agent shall promptly
notify the Borrowers and the Lenders upon determining the interest rate for each
Borrowing of LIBOR Loans after its receipt of the relevant Notice of Borrowing
or Notice of Conversion/Continuation, and upon each change in the Base Rate;
provided, however, that the failure of the Administrative Agent to provide the
Borrowers or the Lenders with any such notice shall neither affect any
obligations of the Borrowers or the Lenders hereunder nor result in any
liability on the part of the Administrative Agent to the Borrowers or any
Lender. Each such determination (including each determination of the Reserve
Requirement) shall, absent manifest error, be conclusive and binding on all
parties hereto.

 

2.9                                 Fees. The Borrowers agree to pay:

 

(a)                                  To the Arranger and Wachovia, for their own
respective accounts, on the Closing Date, the fees required under the Fee Letter
to be paid to them on the Closing Date, in the amounts due and payable on the
Closing Date as required by the terms thereof;

 

(b)                                 To the Administrative Agent, for the account
of each Revolving Credit Lender, a commitment fee for each calendar quarter (or
portion thereof) for the period from the date of this Agreement to the Revolving
Credit Termination Date, at a per annum rate equal to the Applicable Percentage
in effect for such fee from time to time during such quarter on such Lender’s
ratable share (based on the proportion that its Revolving Credit Commitment
bears to the aggregate Revolving Credit Commitments) of the average daily
aggregate Unutilized Revolving Credit Commitments (excluding clause (iii) of the
definition thereof for purposes of this Section 2.9(b) only), payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Closing Date, and (ii) on the Revolving Credit
Termination Date;

 

(c)                                  To the Administrative Agent, for the
account of each Revolving Credit Lender, a letter of credit fee for each
calendar quarter (or portion thereof) in respect of all Letters of Credit
outstanding during such quarter, at a per annum rate equal to the Applicable
Percentage in effect from time to time during such quarter for Revolving Loans
that are maintained as LIBOR Loans, on such Lender’s ratable share (based on the
proportion that its Revolving Credit Commitment bears to the aggregate Revolving
Credit Commitments) of the daily average aggregate Stated Amount of such Letters
of Credit, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date, and
(ii) on the later of the Revolving Credit Termination Date and the date of
termination of the last outstanding Letter of Credit;

 

31

--------------------------------------------------------------------------------


 

(d)                                 To the Issuing Lender, for its own account,
a facing fee for each calendar quarter (or portion thereof) in respect of all
Letters of Credit outstanding during such quarter, at a per annum rate of 0.125%
on the daily average aggregate Stated Amount of such Letters of Credit, payable
in arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date, and (ii) on the later of the
Revolving Credit Termination Date and the date of termination of the last
outstanding Letter of Credit;

 

(e)                                  To the Issuing Lender, for its own account,
such commissions, transfer fees and other fees and charges incurred in
connection with the issuance and administration of each Letter of Credit as are
customarily charged from time to time by the Issuing Lender for the performance
of such services in connection with similar letters of credit, or as may be
otherwise agreed to by the Issuing Lender, but without duplication of amounts
payable under Section 2.9(d); and

 

(f)                                    To the Administrative Agent, for its own
account, the annual administrative fee described in the Fee Letter, on the
terms, in the amount and at the times set forth therein.

 

2.10                           Interest Periods. Concurrently with the giving of
a Notice of Borrowing or Notice of Conversion/Continuation in respect of any
Borrowing comprised of Base Rate Loans to be converted into, or LIBOR Loans to
be continued as, LIBOR Loans, the Borrowers shall have the right to elect,
pursuant to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrowers, be a one, two, three or six-month period; provided, however,
that:

 

(i)                                     all LIBOR Loans comprising a single
Borrowing shall at all times have the same Interest Period;

 

(ii)                                  the initial Interest Period for any LIBOR
Loan shall commence on the date of the Borrowing of such LIBOR Loan (including
the date of any continuation of, or conversion into, such LIBOR Loan), and each
successive Interest Period applicable to such LIBOR Loan shall commence on the
day on which the next preceding Interest Period applicable thereto expires;

 

(iii)                               LIBOR Loans may not be outstanding under
more than eight (8) separate Interest Periods at any one time (for which purpose
Interest Periods shall be deemed to be separate even if they are coterminous);

 

(iv)                              if any Interest Period otherwise would expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day unless such next succeeding Business Day falls in
another calendar month, in which case such Interest Period shall expire on the
next preceding Business Day;

 

(v)                                 the Borrowers may not select any Interest
Period that expires after the Revolving Credit Maturity Date;

 

(vi)                              if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month during
which such Interest Period would otherwise expire, such Interest Period shall
expire on the last Business Day of such calendar month; and

 

32

--------------------------------------------------------------------------------


 

(vii)                           the Borrowers may not select any Interest Period
(and consequently, no LIBOR Loans shall be made) if a Default or Event of
Default shall have occurred and be continuing at the time of such Notice of
Borrowing or Notice of Conversion/Continuation with respect to any Borrowing.

 

2.11                           Conversions and Continuations.

 

(a)                                  The Borrowers shall have the right, on any
Business Day occurring on or after the Closing Date, to elect (i) to convert all
or a portion of the outstanding principal amount of any Base Rate Loans into
LIBOR Loans, or to convert any LIBOR Loans the Interest Periods for which end on
the same day into Base Rate Loans, or (ii) upon the expiration of any Interest
Period, to continue all or a portion of the outstanding principal amount of any
LIBOR Loans the Interest Periods for which end on the same day for an additional
Interest Period, provided that (w) any such conversion of LIBOR Loans into Base
Rate Loans shall involve an aggregate principal amount of not less than
$3,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
any such conversion of Base Rate Loans into, or continuation of, LIBOR Loans
shall involve an aggregate principal amount of not less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $3,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof, (x)
except as otherwise provided in Section 2.16(f), LIBOR Loans may be converted
into Base Rate Loans only on the last day of the Interest Period applicable
thereto (and, in any event, if a LIBOR Loan is converted into a Base Rate Loan
on any day other than the last day of the Interest Period applicable thereto,
the Borrowers will pay, upon such conversion, all amounts required under
Section 2.18 to be paid as a consequence thereof), (y) no such conversion or
continuation shall be permitted with regard to any Base Rate Loans that are
Swingline Loans, and (z) no conversion of Base Rate Loans into LIBOR Loans or
continuation of LIBOR Loans shall be permitted during the continuance of a
Default or Event of Default.

 

(b)                                 The Borrowers shall make each such election
by giving the Administrative Agent written notice from the Administrative
Borrower not later than 11:00 a.m., Charlotte time, three (3) Business Days
prior to the intended effective date of any conversion of Base Rate Loans into,
or continuation of, LIBOR Loans and one (1) Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-3 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount and Type of the Loans being
converted or continued. Upon the receipt of a Notice of Conversion/Continuation,
the Administrative Agent will promptly notify each applicable Lender of the
proposed conversion or continuation. In the event that the Borrowers shall fail
to deliver a Notice of Conversion/Continuation as provided herein with respect
to any outstanding LIBOR Loans, such LIBOR Loans shall automatically be
converted to Base Rate Loans upon the expiration of the then current Interest
Period applicable thereto (unless repaid pursuant to the terms hereof). In the
event the Borrowers shall have failed to select in a Notice of
Conversion/Continuation the duration of the Interest Period to be applicable to
any conversion into, or continuation of, LIBOR Loans, then the Borrowers shall
be deemed to have selected an Interest Period with a duration of one month.

 

33

--------------------------------------------------------------------------------

2.12                           Method of Payments; Computations; Apportionment
of Payments.

 

(a)                                  All payments by the Borrowers hereunder
shall be made without setoff, counterclaim or other defense, in Dollars and in
immediately available funds to the Administrative Agent, for the account of the
Lenders entitled to such payment or the Swingline Lender, as the case may be
(except as otherwise expressly provided herein as to payments required to be
made directly to the Issuing Lender or the Lenders) at the Payment Office prior
to 12:00 noon, Charlotte time, on the date payment is due. Any payment made as
required hereinabove, but after 12:00 noon, Charlotte time (or such later time
as the Administrative Agent shall agree), shall be deemed to have been made on
the next succeeding Business Day. If any payment falls due on a day that is not
a Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
Section 2.10(iv) are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.

 

(b)                                 The Administrative Agent will distribute to
the Lenders like amounts relating to payments made to the Administrative Agent
for the account of the Lenders as follows: (i) if the payment is received by
12:00 noon, Charlotte time, in immediately available funds, the Administrative
Agent will make available to each relevant Lender on the same date, by wire
transfer of immediately available funds, such Lender’s ratable share of such
payment (based on the percentage that the amount of the relevant payment owing
to such Lender bears to the total amount of such payment owing to all of the
relevant Lenders), and (ii) if such payment is received after 12:00 noon,
Charlotte time, or in other than immediately available funds, the Administrative
Agent will make available to each such Lender its ratable share of such payment
by wire transfer of immediately available funds on the next succeeding Business
Day (or in the case of uncollected funds, as soon as practicable after
collected). If the Administrative Agent shall not have made a required
distribution to the appropriate Lenders as required hereinabove after receiving
a payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its ratable share of such payment with interest
thereon at the Federal Funds Rate for each day from the date such amount was
required to be disbursed by the Administrative Agent until the date repaid to
such Lender. The Administrative Agent will distribute to the Issuing Lender like
amounts relating to payments made to the Administrative Agent for the account of
the Issuing Lender in the same manner, and subject to the same terms and
conditions, as set forth hereinabove with respect to distributions of amounts to
the Lenders.

 

(c)                                  Unless the Administrative Agent shall have
received notice from the Borrowers prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lender, as the case may be, the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the

 

34

--------------------------------------------------------------------------------


 

Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(d)                                 All computations of interest and fees
hereunder (including computations of the Reserve Requirement) shall be made on
the basis of a year consisting of (i) in the case of interest on Base Rate
Loans, 365/366 days, as the case may be, or (ii) in all other instances, 360
days; and in each case under (i) and (ii) above, with regard to the actual
number of days (including the first day, but excluding the last day) elapsed.

 

(e)                                  Notwithstanding any other provision of this
Agreement or any other Credit Document to the contrary, all amounts collected or
received by the Administrative Agent or any Lender after acceleration of the
Loans pursuant to Section 9.2 pursuant to the exercise by the Administrative
Agent of its remedies shall be applied by the Administrative Agent as follows:

 

(i)                                     first, to the payment of all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees irrespective of whether such fees are allowed
as a claim after the occurrence of a Bankruptcy Event) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

 

(ii)                                  second, to the payment of any fees owed to
the Administrative Agent hereunder or under any other Credit Document;

 

(iii)                               third, to the payment of all reasonable and
documented out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees irrespective of whether such fees
are allowed as a claim after the occurrence of a Bankruptcy Event) of each of
the Lenders in connection with enforcing its rights under the Credit Documents
or otherwise with respect to the Obligations owing to such Lender;

 

(iv)                              fourth, to the payment of all of the
Obligations consisting of accrued fees and interest (including, without
limitation, fees incurred and interest accruing at the then applicable rate
after the occurrence of a Bankruptcy Event irrespective of whether a claim for
such fees incurred and interest accruing is allowed in such proceeding), and
including with respect to any Hedge Agreement between any Credit Party and any
Hedge Party (to the extent such Hedge Agreement is required or permitted
hereunder), any fees, premiums and scheduled periodic payments due under such
Hedge Agreement prior to any termination thereof and any interest accrued
thereon;

 

(v)                                 fifth, to the payment of the outstanding
principal amount of the Obligations (including the payment of any outstanding
Reimbursement Obligations and the obligation to cash collateralize Letter of
Credit Exposure), and including with respect to any Hedge Agreement between any
Credit Party and any Hedge Party (to the extent such Hedge Agreement is required
or permitted hereunder), any breakage, termination or other payments due under
such Hedge Agreement and any interest accrued thereon;

 

(vi)                              sixth, to the payment of all other Obligations
and other obligations that shall have become due and payable under the Credit
Documents or otherwise and not repaid; and

 

35

--------------------------------------------------------------------------------


 

(vii)                           seventh, to the payment of the surplus (if any)
to whomever may be lawfully entitled to receive such surplus.

 

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above, and (z) to the extent that any amounts
available for distribution pursuant to clause (v) above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by the Administrative Agent to cash collateralize Letter of Credit
Exposure pursuant to Section 3.8.

 

2.13                           Recovery of Payments.

 

(a)                                  The Borrowers agree that to the extent the
Borrowers make a payment or payments to or for the account of the Administrative
Agent, the Swingline Lender, any Lender or the Issuing Lender, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy, insolvency or similar state or
federal law, common law or equitable cause (whether as a result of any demand,
settlement, litigation or otherwise), then, to the extent of such payment or
repayment, the Obligation intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been received.

 

(b)                                 If any amounts distributed by the
Administrative Agent to any Lender are subsequently returned or repaid by the
Administrative Agent to the Borrowers, their representatives or successors in
interest, or any other Person, whether by court order, by settlement approved by
the Lender in question, or pursuant to applicable Requirements of Law, such
Lender will, promptly upon receipt of notice thereof from the Administrative
Agent, pay the Administrative Agent such amount. If any such amounts are
recovered by the Administrative Agent from the Borrowers, their representatives
or successors in interest or such other Person, the Administrative Agent will
redistribute such amounts to the Lenders on the same basis as such amounts were
originally distributed.

 

2.14                           Use of Proceeds. The proceeds of the Loans shall
be used (i) to repay the Existing Senior Credit Facilities, the Bridge Credit
Facility and the Senior Unsecured Notes in full, (ii) to pay or reimburse
permitted fees and expenses in connection with the transactions contemplated
hereby, and (ii) to provide for working capital and general corporate purposes
and in accordance with the terms and provisions of this Agreement (including,
without limitation, to finance (x) Permitted Acquisitions and (y) dividends and
stock redemptions in accordance with Section 8.4).

 

2.15                           Pro Rata Treatment.

 

(a)                                  Except in the case of Swingline Loans, all
fundings, continuations and conversions of Loans shall be made by the Lenders
pro rata on the basis of their respective Revolving Credit Commitments to
provide Loans (in the case of the funding of Loans pursuant to Section 2.2) or
on the basis of their respective outstanding Loans (in the case of continuations

 

36

--------------------------------------------------------------------------------


 

and conversions of Loans pursuant to Section 2.11, and additionally in all cases
in the event the Revolving Credit Commitments for Loans have expired or have
been terminated), as the case may be from time to time. All payments on account
of principal of or interest on any Loans, fees or any other Obligations owing to
or for the account of any one or more Lenders shall be apportioned ratably among
such Lenders in proportion to the amounts of such principal, interest, fees or
other Obligations owed to them respectively.

 

(b)                                 If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other Obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section shall not be
construed to apply to (x) any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Reimbursement Obligations or Swingline
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section 2.15(b) shall
apply). The Borrowers consent to the foregoing and agree, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation. If under any applicable bankruptcy, insolvency or similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 2.15(b) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this Section 2.15(b) to share in the
benefits of any recovery on such secured claim.

 

2.16                           Increased Costs; Change in Circumstances;
Illegality.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except the Reserve Requirement
reflected in the LIBOR Rate) or the Issuing Lender;

 

(ii)                                  subject any Lender or the Issuing Lender
to any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBOR Loan made by it, or
change the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified

 

37

--------------------------------------------------------------------------------


 

Taxes or Other Taxes covered by Section 2.17 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the Issuing
Lender); or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or the Issuing Lender, the Borrowers will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any Lending Office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in Section 2.16(a) or Section 2.16(b) and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Lender to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
Issuing Lender’s right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Lender or the Issuing Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Lender’s intention to claim compensation therefor (except that, if

 

38

--------------------------------------------------------------------------------


 

 

the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  If, on or prior to the first day of any
Interest Period, (y) the Administrative Agent shall have determined that
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate for such Interest Period or (z) the Administrative Agent shall have
received written notice from the Required Lenders of their determination that
the rate of interest referred to in the definition of “LIBOR Rate” upon the
basis of which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period
is to be determined will not adequately and fairly reflect the cost to such
Lenders of making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrowers and the Lenders.
Upon such notice, (i) all then outstanding LIBOR Loans shall automatically, on
the expiration date of the respective Interest Periods applicable thereto
(unless then repaid in full), be converted into Base Rate Loans, (ii) the
obligation of the Lenders to make, to convert Base Rate Loans into, or to
continue, LIBOR Loans shall be suspended (including pursuant to the Borrowing to
which such Interest Period applies), and (iii) any Notice of Borrowing or Notice
of Conversion/Continuation given at any time thereafter with respect to LIBOR
Loans shall be deemed to be a request for Base Rate Loans, in each case until
the Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrowers and the Lenders.

 

(f)                                    Notwithstanding any other provision in
this Agreement, if, at any time after the date hereof and from time to time, any
Lender shall have determined in good faith that the introduction of or any
change in any applicable law, rule or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance with any guideline or
request from any such Governmental Authority (whether or not having the force of
law), has or would have the effect of making it unlawful for such Lender to make
or to continue to make or maintain LIBOR Loans, such Lender will forthwith so
notify the Administrative Agent and the Borrowers. Upon such notice, (i) each of
such Lender’s then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Period applicable thereto (or, to the
extent any such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until
such expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrowers.

 

(g)                                 Notwithstanding anything to the contrary
contained in this Section 2.16, Section 2.17 shall govern exclusively any
increased costs relating to Taxes resulting from any Change in Law.

 

39

--------------------------------------------------------------------------------


 

2.17                           Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)                                 Without limiting the provisions of
Section 2.17(a), the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                                  The Borrowers shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefore, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate (along
with a copy of the applicable documents from the United States Internal Revenue
Service or other Governmental Authority that asserts such claim) as to the
amount of such payment or liability delivered to the Borrowers by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will

 

40

--------------------------------------------------------------------------------


 

enable the Borrowers or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.

 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a Party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8EC1,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.

 

(f)                                    If the Administrative Agent, any Lender
or the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section, it shall pay to the Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This Section 2.17(f) shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrowers or any other Person.

 

41

--------------------------------------------------------------------------------


 

2.18                           Compensation. The Borrowers will compensate each
Lender upon demand for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund or
maintain LIBOR Loans) that such Lender may incur or sustain (i) if for any
reason (other than a default by such Lender) a Borrowing or continuation of, or
conversion into, a LIBOR Loan does not occur on a date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan occurs on a date other than the last
day of an Interest Period applicable thereto (including as a consequence of any
assignment made pursuant to Section 2.19(a) or any acceleration of the maturity
of the Loans pursuant to Section 9.2), (iii) if any prepayment of any LIBOR Loan
is not made on any date specified in a notice of prepayment given by the
Borrowers or (iv) as a consequence of any other failure by the Borrowers to make
any payments with respect to any LIBOR Loan when due hereunder. Calculation of
all amounts payable to a Lender under this Section 2.18 shall be made as though
such Lender had actually funded its relevant LIBOR Loan through the purchase of
a Eurodollar deposit bearing interest at the LIBOR Rate in an amount equal to
the amount of such LIBOR Loan, having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund its LIBOR Loans in
any manner it sees fit and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section 2.18. A certificate (which
shall be in reasonable detail) showing the bases for the determinations set
forth in this Section 2.18 by any Lender as to any additional amounts payable
pursuant to this Section 2.18 shall be submitted by such Lender to the Borrowers
either directly or through the Administrative Agent. Determinations set forth in
any such certificate made in good faith for purposes of this Section 2.18 of any
such losses, expenses or liabilities shall be conclusive absent manifest error.

 

2.19                           Replacement of Lenders: Mitigation of Costs.

 

(a)                                  The Borrowers may, at any time at their
sole expense and effort, require any Lender (i) that has requested compensation
from the Borrowers under Sections 2.16(a) or 2.16(b) or payments from the
Borrower under Section 2.17, (ii) the obligation of which to make or maintain
LIBOR Loans has been suspended under Section 2.16(f) or (iii) that is a
Defaulting Lender, in any case upon notice to such Lender and the Administrative
Agent, to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.6), all
of its interests, rights and obligations under this Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender (but not an Affiliate of the affected Lender), if
a Lender accepts such assignment); provided that:

 

(i)                                     the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 11.6(b)(iv);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and any funded
participations in Letters of Credit not refinanced through the Borrowing of
Revolving Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.18) from the assignee (to the extent of such

 

42

--------------------------------------------------------------------------------


 

outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a request for compensation under Sections 2.16(a) or 2.16(b) or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments thereafter; and

 

(iv)                              such assignment does not conflict with
applicable Requirements of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

(b)                                 If any Lender requests compensation under
Sections 2.16(a) or 2.16(b), or the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or if any Lender gives a notice pursuant to
Section 2.16(f), then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.16(a),
2.16(b) or 2.17, as the case may be, in the future, or eliminate the need for
the notice pursuant to Section 2.16(f), as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

2.20                           Increases of Revolving Credit Commitments.

 

(a)                                  The parties may, after consultation with
the Administrative Agent (and notice from the Administrative Agent to the
Lenders), effect an increase in the aggregate amount of the Revolving Credit
Commitments (a “Revolver Increase”) as set forth herein. Upon (i) the execution
of a signature page to this Agreement by an Eligible Assignee (or, in the case
of an existing Lender, the execution of a new signature page evidencing an
increase in such Lender’s Revolving Credit Commitment(s)) (in each case and in
such capacity, an “Increasing Lender”) and acceptance thereof by the
Administrative Agent and the Borrowers, (ii) the execution and delivery by the
Borrowers of a Revolving Note or Revolving Notes in favor of the Increasing
Lender for such Increasing Lender’s Revolving Credit Commitment(s) and Revolving
Loans (and, in the case of an Increasing Lender that is an existing Lender, the
return of its existing Revolving Note or Revolving Notes), and (iii) delivery of
notice to the other Lenders by the Administrative Agent setting forth the
effective date of the addition of the Increasing Lender hereunder and the amount
of such Increasing Lender’s Revolving Credit Commitment(s), such Increasing
Lender shall, without the necessity of any further action by any other Lender or
Agent, be for all purposes a Lender party to this Agreement to the same extent
as if it were an original party hereto with Revolving Credit Commitment(s) as
set forth on the signature page executed by the Increasing Lender (or, in the
case of Increasing Lender that is an existing Lender, such new signature
page executed by such Increasing Lender); provided, however, that

 

43

--------------------------------------------------------------------------------


 

the sum of (x) the amount of all Unutilized Revolving Credit Commitments
hereunder and (y) the amount of all Loans outstanding hereunder shall not exceed
in the aggregate $300,000,000. Notwithstanding any provision to the contrary
herein, each Lender shall have the right, but not the obligation, to provide a
portion of the Revolver Increase hereunder in proportion to its pro rata share
of the aggregate Revolving Credit Commitments hereunder at the time of the
request for such Revolver Increase.

 

(b)                                 In the event that on the effective date of a
Revolver Increase (i) an Increasing Lender is assuming a Revolving Credit
Commitment (or, in the case of an Increasing Lender that is an existing Lender,
there is an increase in such Lender’s Revolving Credit Commitment) and (ii) any
Revolving Loans are then outstanding, the Increasing Lender shall purchase a pro
rata participating interest in the Revolving Loans of each of the other Lenders.
If breakage costs for LIBOR Loans would result from such purchases, to the
extent Revolving Loans are outstanding as Base Rate Loans, such Increasing
Lender shall first purchase its participating interest in Base Rate Loans, but
to the extent a Increasing Lender purchases a participation in LIBOR Loans
pursuant to this Section 2.20(b), any breakage costs incurred as a result of
such purchases shall be reimbursed by the Borrowers in accordance with
Section 2.18.

 

(c)                                  The amount of the Revolving Credit
Commitments and obligations of all Lenders party hereto prior to the addition of
the Revolving Credit Commitment of any Increasing Lender shall not be affected
by the addition of such Increasing Lender, other than the resulting adjustment
to the pro rata share which each Lender has of the aggregate Revolving Credit
Commitments and Loans of the Increasing Lender, it being intended that the
Increasing Lender’s Revolving Credit Commitment(s) and Loans shall be pari passu
with those of the other Lenders.

 

(d)                                 Notwithstanding the foregoing, no Revolver
Increase pursuant to this Section 2.20 shall be effective unless (i) no Default
of Event of Default shall have occurred and be continuing on the date of notice
requesting such Revolver Increase or on the effective date of such increase, and
(ii) the representations and warranties set forth in ARTICLE V shall, if
qualified by materiality, be true and correct in all respects and if not so
qualified, true and correct in all material respects, on and as of each of said
dates as if made on and as of said dates (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be, if
otherwise qualified by materiality, true and correct in all respects and if not
so qualified, true and correct in all material respects, as of such date).

 

ARTICLE III

LETTERS OF CREDIT

 

3.1                                 Issuance. Subject to and upon the terms and
conditions herein set forth, so long as no Default or Event of Default has
occurred and is continuing, the Issuing Lender will, at any time and from time
to time on and after the Closing Date and prior to the earlier of (i) the Letter
of Credit Maturity Date and (ii) the Revolving Credit Termination Date, and upon
request by the Borrowers in accordance with the provisions of Section 3.2, issue
for the account of the Borrowers or their Subsidiaries one or more irrevocable
standby letters of credit denominated in Dollars and in a form customarily used
or otherwise approved by the Issuing Lender (together

 

44

--------------------------------------------------------------------------------


 

with all amendments, modifications and supplements thereto, substitutions
therefore and renewals and restatements thereof and the Existing Letter of
Credit, all amendments, modifications and supplements to the Existing Letter of
Credit, substitutions for the Existing Letter of Credit and renewals and
restatements of the Existing Letter of Credit, collectively, the “Letters of
Credit”). The Stated Amount of each Letter of Credit shall not be less than such
amount as may be acceptable to the Issuing Lender. Notwithstanding the
foregoing:

 

(a)                                  No Letter of Credit shall be issued if the
Stated Amount upon issuance (i) when added to the aggregate Letter of Credit
Exposure of the Revolving Credit Lenders at such time, would exceed the Letter
of Credit Subcommitment, or (ii) when added to the Aggregate Revolving Credit
Exposure, would exceed the aggregate Revolving Credit Commitments at such time;

 

(b)                                 Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, or otherwise will benefit, a Subsidiary of a Borrower, the
Borrowers shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit (and the Borrowers hereby
acknowledge that the issuance of Letters of Credit for the benefit of their
Subsidiaries inures to the benefit of the Borrowers and that the Borrowers’
business derives substantial benefits from the businesses of such Subsidiaries);

 

(c)                                  No Letter of Credit shall be issued that by
its terms expires later than the Letter of Credit Maturity Date or, in any
event, more than one (1) year after its date of issuance; provided, however,
that a Letter of Credit may, if requested by the Borrowers, provide by its
terms, and on terms acceptable to the Issuing Lender, for renewal for successive
periods of one year or less (but not beyond the Letter of Credit Maturity Date),
unless and until the Issuing Lender shall have delivered a notice of nonrenewal
to the beneficiary of such Letter of Credit; and

 

(d)                                 The Issuing Lender shall be under no
obligation to issue any Letter of Credit if, at the time of such proposed
issuance, (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Requirement of Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to the Issuing Lender as of the Closing Date and that the Issuing Lender in good
faith deems material to it, or (ii) the Issuing Lender shall have actual
knowledge, or shall have received notice from any Lender, prior to the issuance
of such Letter of Credit that one or more of the conditions specified in
Section 4.1 (if applicable) or Section 4.2 are not then satisfied (or have not
been waived in writing as required herein) or that the issuance of such Letter
of Credit would violate the provisions of Section 3.l(a).

 

3.2                                 Notices. Whenever the Borrowers desire the
issuance of a Letter of Credit, the Administrative Borrower will give the
Issuing Lender written notice with a copy to the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent not later than 12:00 noon, Charlotte time, three
(3) Business Days (or such shorter period as is acceptable to the Issuing Lender
in any given case) prior to the requested date of issuance thereof. Each such
notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be given
in the form of Exhibit B-4 and shall specify (i) the requested date of issuance,
which shall be a Business Day, (ii) the requested Stated Amount and expiry date
of the Letter of Credit, and (iii) the name and address of the requested
beneficiary or beneficiaries of the Letter of Credit. The Borrowers will also
complete any application procedures and documents reasonably required by the
Issuing Lender in connection with the issuance of any Letter of Credit. Upon its
issuance of any Letter of Credit, the Issuing Lender will promptly notify the
Administrative Agent of such issuance, and the Administrative Agent will give
prompt notice thereof to each Revolving Credit Lender. The renewal or extension
of any outstanding Letter of Credit shall, for purposes of this ARTICLE III, be
treated in all respects as the issuance of a new Letter of Credit.

 

3.3                                 Participations. Immediately upon the
issuance of any Letter of Credit (and effective on the date hereof with respect
to the Existing Letter of Credit and without any further action by any party to
this Agreement), the Issuing Lender shall be deemed to have sold and transferred
to each Revolving Credit Lender, and each Revolving Credit Lender shall be
deemed irrevocably and unconditionally to have purchased and received from the
Issuing Lender, without recourse or warranty (except for the absence of Liens
thereon created, incurred or suffered to exist by, through or under the Issuing
Lender), an undivided interest and participation, pro rata (based on the
percentage of the aggregate Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment), in such Letter of
Credit, each drawing made thereunder and the obligations of the Borrowers under
this Agreement with respect thereto; provided, however, that the fee relating to
Letters of Credit described in Section 2.9(d) shall be payable directly to the
Issuing Lender as provided therein, and the other Revolving Credit Lenders shall
have no right to receive any portion thereof. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Lender’s pro rata share (determined as provided above)
of each Reimbursement Obligation not reimbursed by the Borrowers on the date due
as provided in Section 3.4 or through the Borrowing of Revolving Loans as
provided in Section 3.5 (because the conditions set forth in Section 4.2 cannot
be satisfied. or for any other reason), or of any reimbursement payment required
to be refunded to the Borrowers for any reason. Upon any change in the Revolving
Credit Commitments of any of the Revolving Credit Lenders pursuant to
Section 11.6(a), with respect to all outstanding Letters of Credit and
Reimbursement Obligations there shall be an automatic adjustment to the
participations pursuant to this Section 3.3 to reflect the new pro rata shares
of the assigning Lender and the assignee. Each Revolving Credit Lender’s
obligation to make payment to the Issuing Lender pursuant to this Section 3.4
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the termination of the Revolving Credit
Commitments or the existence of any Default or Event of Default, and each such
payment shall be made without any offset, abatement, reduction or withholding
whatsoever.

 

3.4                                 Reimbursement. The Borrowers hereby agree to
reimburse the Issuing Lender by making payment to the Administrative Agent, for
the account of the Issuing Lender, in immediately available funds, for any
payment made by the Issuing Lender under any Letter of

 

46

--------------------------------------------------------------------------------


 

Credit (each such amount so paid until reimbursed, together with interest
thereon payable as provided hereinbelow, a “Reimbursement Obligation”)
immediately upon, and in any event on the same Business Day as, the making of
such payment by the Issuing Lender (provided that any such Reimbursement
Obligation shall be deemed timely satisfied (but nevertheless subject to the
payment of interest thereon as provided hereinbelow) if satisfied pursuant to a
Borrowing of Revolving Loans made on the date of such payment by the Issuing
Lender, as set forth more completely in Section 3.5), together with interest on
the amount so paid by the Issuing Lender, to the extent not reimbursed prior to
2:00 p.m., Charlotte time, on the date of such payment or disbursement, for the
period from the date of the respective payment to the date the Reimbursement
Obligation created thereby is satisfied, at the Adjusted Base Rate applicable to
Revolving Loans as in effect from time to time during such period, such interest
also to be payable on demand. The Issuing Lender will provide the Administrative
Agent and the Borrowers with prompt notice of any payment or disbursement made
or to be made under any Letter of Credit, although the failure to give, or any
delay in giving, any such notice shall not release, diminish or otherwise affect
the Borrowers’ obligations under this Section 3.4 or any other provision of this
Agreement. The Administrative Agent will promptly pay to the Issuing Lender any
such amounts received by it under this Section 3.4.

 

3.5                                 Payment by Revolving Loans. In the event
that the Issuing Lender makes any payment under any Letter of Credit and the
Borrowers shall not have timely satisfied in full its Reimbursement Obligation
to the Issuing Lender pursuant to Section 3.4, and to the extent that any
amounts then held in the Cash Collateral Account established pursuant to
Section 3.8 shall be insufficient to satisfy such Reimbursement Obligation in
full, the Issuing Lender will promptly notify the Administrative Agent, and the
Administrative Agent will promptly notify each Revolving Credit Lender, of such
failure. If the Administrative Agent gives such notice prior to 12:00 noon,
Charlotte time, on any Business Day, each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Issuing Lender,
its pro rata share (based on the percentage of the aggregate Revolving Credit
Commitments represented by such Lender’s Revolving Credit Commitment) of the
amount of such payment on such Business Day in immediately available funds. If
the Administrative Agent gives such notice after 12:00 noon, Charlotte time, on
any Business Day, each such Revolving Credit Lender shall make its pro rata
share of such amount available to the Administrative Agent on the next
succeeding Business Day. If and to the extent any Revolving Credit Lender shall
not have so made its pro rata share of the amount of such payment available to
the Administrative Agent, such Lender agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, forthwith on demand such amount, together
with interest thereon at the Federal Funds Rate for each day from such date
until the date such amount is paid to the Administrative Agent. The failure of
any Revolving Credit Lender to make available to the Administrative Agent its
pro rata share of any payment under any Letter of Credit shall not relieve any
other Revolving Credit Lender of its obligation hereunder to make available to
the Administrative Agent its pro rata share of any payment under any Letter of
Credit on the date required, as specified above, but no Revolving Credit Lender
shall be responsible for the failure of any other Revolving Credit Lender to
make available to the Administrative Agent such other Revolving Credit Lender’s
pro rata share of any such payment. Each such payment by a Revolving Credit
Lender under this Section 3.5 of its pro rata share of an amount paid by the
Issuing Lender shall constitute a Revolving Loan by such Revolving Credit Lender
(the Borrowers being deemed to have given a timely Notice of Borrowing therefor)
and shall be treated as such for all purposes of this Agreement; provided

 

47

--------------------------------------------------------------------------------


 

that for purposes of determining the aggregate Unutilized Revolving Credit
Commitments immediately prior to giving effect to the application of the
proceeds of such Revolving Loans, the Reimbursement Obligation being satisfied
thereby shall be deemed not to be outstanding at such time. Each Revolving
Credit Lender’s obligation to make Revolving Loans pursuant to this Section 3.5
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the existence of any
Default or Event of Default or the failure of the amount of such Borrowing of
Revolving Loans to meet the minimum Borrowing amount specified in
Section 2.2(b); provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Loans pursuant to this Section 3.5 is subject to
the conditions set forth in Section 4.2 (other than delivery by the Borrowers of
a Notice of Borrowing).

 

3.6                                 Payment to Revolving Credit Lenders.
Whenever the Issuing Lender receives a payment in respect of a Reimbursement
Obligation as to which the Administrative Agent has received, for the account of
the Issuing Lender, any payments from the Revolving Credit Lenders pursuant to
Section 3.5, the Issuing Lender will promptly pay to the Administrative Agent,
and the Administrative Agent will promptly pay to each Revolving Credit Lender
that has paid its pro rata share thereof, in immediately available funds, an
amount equal to such Revolving Credit Lender’s ratable share (based on the
proportionate amount funded by such Revolving Credit Lender to the aggregate
amount funded by all Revolving Credit Lenders) of such Reimbursement Obligation.

 

3.7                                 Obligations Absolute. The Reimbursement
Obligations of the Borrowers shall be irrevocable, shall remain in effect until
the Issuing Lender shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit, and
shall be absolute and unconditional, shall not be subject to counterclaim,
setoff or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances. including, without limitation, any of the following
circumstances:

 

(a)                                  Any lack of validity or enforceability of
this Agreement, any of the other Credit Documents or any documents or
instruments relating to any Letter of Credit;

 

(b)                                 Any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations in respect of
any Letter of Credit or any other amendment, modification or waiver of or any
consent to departure from any Letter of Credit or any documents or instruments
relating thereto, in each case whether or not the Borrowers have notice or
knowledge thereof;

 

(c)                                  The existence of any claim, setoff, defense
or other right that the Borrowers may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
the Issuing Lender, any Lender or other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated hereby or any
unrelated transactions (including any underlying transaction between a Borrower
and the beneficiary named in any such Letter of Credit);

 

48

--------------------------------------------------------------------------------


 

(d)                                 Any draft, certificate or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect (provided that such draft, certificate or other
document appears on its face to comply with the terms of such Letter of Credit),
any errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, telecopier or otherwise, or any errors in translation or
in interpretation of technical terms;

 

(e)                                  Any defense based upon the failure of any
drawing under a Letter of Credit to conform to the terms of the Letter of Credit
(provided that any draft, certificate or other document presented pursuant to
such Letter of Credit appears on its face to comply with the terms thereof), any
nonapplication or misapplication by the beneficiary or any transferee of the
proceeds of such drawing or any other act or omission of such beneficiary or
transferee in connection with such Letter of Credit;

 

(f)                                    The exchange, release, surrender or
impairment of any collateral or other security for the Obligations;

 

(g)                                 The occurrence of any Default or Event of
Default; or

 

(h)                                 Any other circumstance or event whatsoever,
including, without limitation, any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or a
guarantor.

 

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrowers and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrowers or any Lender. It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.

 

3.8                                 Cash Collateral Account. At any time and
from time to time (i) after the occurrence and during the continuance of an
Event of Default, the Administrative Agent may, and at the direction or with the
consent of the Required Lenders shall, require the Borrowers to deliver to the
Administrative Agent such additional amount of cash as is equal to 105% of the

 

49

--------------------------------------------------------------------------------


 

aggregate Stated Amount of all Letters of Credit at any time outstanding
(whether or not any beneficiary under any Letter of Credit shall have drawn or
be entitled at such time to draw thereunder) and (ii) in the event of a
prepayment under Section 2.6(b), the Administrative Agent will retain such
amount as may then be required to be retained, such amounts in each case under
clauses (i) and (ii) above to be held by the Administrative Agent in a cash
collateral account (the “Cash Collateral Account”). The Borrowers hereby grant
to the Administrative Agent, for the benefit of the Issuing Lender and the
Lenders, a Lien upon and security interest in the Cash Collateral Account and
all amounts held therein from time to time as security for Letter of Credit
Exposure, and for application to the Borrowers’ Reimbursement Obligations as and
when the same shall arise. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest on the investment of such amounts in Cash
Equivalents, which investments shall be made at the direction of the Borrowers
(unless a Default or Event of Default shall have occurred and be continuing, in
which case the determination as to investments shall be made at the option and
in the discretion of the Administrative Agent), amounts in the Cash Collateral
Account shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. In the event of a drawing, and
subsequent payment by the Issuing Lender, under any Letter of Credit at any time
during which any amounts are held in the Cash Collateral Account, the
Administrative Agent will deliver to the Issuing Lender an amount equal to the
Reimbursement Obligation created as a result of such payment (or, if the amounts
so held are less than such Reimbursement Obligation, all of such amounts) to
reimburse the Issuing Lender therefore. Any amounts remaining in the Cash
Collateral Account (including interest) after the expiration of all Letters of
Credit and reimbursement in full of the Issuing Lender for all of its
obligations thereunder shall be held by the Administrative Agent, for the
benefit of the Borrowers, to be applied against the Obligations in such order
and manner as the Administrative Agent may direct. If the Borrowers are required
to provide cash collateral pursuant to Section 2.6(b), such amount (including
interest), to the extent not applied as aforesaid, shall be returned to the
Borrowers on demand, provided that after giving effect to such return (i) the
Aggregate Revolving Credit Exposure would not exceed the aggregate Revolving
Credit Commitments at such time and (ii) no default or Event of Default shall
have occurred and be continuing at such time. If the Borrowers are required to
provide cash collateral as a result of an Event of Default, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrowers within three
(3) Business Days after all Events of Default have been cured or waived.

 

3.9                                 The Issuing Lender. The Issuing Lender shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith, and the Issuing Lender shall have all of
the rights, benefits and immunities (a) provided to the Administrative Agent in
ARTICLE X with respect to any acts taken or omissions suffered by it in
connection with Letters of Credit issued by it or proposed to be issued by it
and any documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in ARTICLE X included the Issuing Lender with
respect to such acts or omissions, and (b) as additionally provided herein with
respect to the Issuing Lender.

 

3.10                           Effectiveness. Notwithstanding any termination of
the Revolving Credit Commitments or repayment of the Loans, or both, the
obligations of the Borrowers under this ARTICLE III shall remain in full force
and effect until the Issuing Lender and the Revolving

 

50

--------------------------------------------------------------------------------


 

Credit Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.

 

ARTICLE IV

 

CONDITIONS OF BORROWING

 

4.1                                 Conditions of Initial Borrowing. The
obligation of each Lender to make Loans in connection with the initial Borrowing
hereunder, and the obligation of the Issuing Lender to issue Letters of Credit
hereunder on the Closing Date, is subject to the satisfaction of the following
conditions precedent:

 

(a)                                  The Administrative Agent shall have
received the following, each dated as of the Closing Date (unless otherwise
specified) and in such number of copies as the Administrative Agent shall have
requested:

 

(i)                                     to the extent requested by any Lender in
accordance with Section 2.4(a), a Note or Notes for such Lender, in each case
duly completed in accordance with the provisions of Section 2.4(a) and executed
by the Borrowers;

 

(ii)                                  the favorable opinions of (A) Skadden,
Arps, Slate, Meagher & Flom LLP, special counsel to the Borrowers and their
Subsidiaries, and (B) DLA Piper Rudnick Gray Cary US LLP with respect to matters
of Virginia law as may be reasonably requested by the Administrative Agent, all
in form and substance reasonably satisfactory to the Administrative Agent.

 

(b)                                 The Administrative Agent shall have received
a certificate, signed by the president, the chief executive officer or the chief
financial officer of each Borrower, dated the Closing Date and in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
(i) all representations and warranties of the Credit Parties contained in this
Agreement and the other Credit Documents are, if otherwise qualified by
materiality, true and correct as of the Closing Date and if not so qualified,
true and correct in all material respects as of the Closing Date, both
immediately before and after giving effect to the consummation of the making of
the initial Loans and the application of the proceeds thereof (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be,
if otherwise qualified by materiality, true and correct, and if not so
qualified, true and correct in all material respects, as of such date), (ii) no
Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to the making of the initial Loans and the
application of the proceeds thereof, (iii) both immediately before and after
giving effect to the making of the initial Loans and the application of the
proceeds thereof, no Material Adverse Effect has occurred since April 30, 2004,
and there exists no event, condition or state of facts that could reasonably be
expected to result in a Material Adverse Effect, and (iv) all conditions to the
initial extensions of credit hereunder set forth in this Section 4.1 and in
Section 4.2 have been satisfied or waived as required hereunder.

 

(c)                                  The Administrative Agent shall have
received a certificate of the secretary or an assistant secretary of each Credit
Party executing any Credit Documents as of the Closing Date,

 

51

--------------------------------------------------------------------------------


 

dated the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying (i) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of such
Credit Party, certified as of a recent date by the Secretary of State (or
comparable Governmental Authority) of its jurisdiction of organization, and that
the same has not been amended since the date of such certification, (ii) that
attached thereto is a true and complete copy of the bylaws, operating agreement
or similar governing document of such Credit Party, as then in effect and as in
effect at all times from the date on which the resolutions referred to in clause
(iii) below were adopted to and including the date of such certificate, and
(iii) that attached thereto is a true and complete copy of resolutions adopted
by the board of directors (or similar governing body) of such Credit Party,
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of such other Credit Documents, and attaching all such copies
of the documents described above.

 

(d)                                 The Administrative Agent shall have received
a certificate as of a recent date of the good standing of each Credit Party
executing any Credit Documents as of the Closing Date, under the laws of its
jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction.

 

(e)                                  All approvals, permits and consents of any
Governmental Authorities or material approvals, permits and consents of other
Persons required in connection with the execution and delivery of this
Agreement, the other Credit Documents and the consummation of the transactions
contemplated hereby shall have been obtained, without the imposition of
conditions that are not reasonably acceptable to the Administrative Agent; and
no action, proceeding, investigation, regulation or legislation shall have been
instituted, or to the Borrowers’ knowledge, threatened before, and no order,
injunction or decree shall have been entered by, any court or other Governmental
Authority, in each case to enjoin, restrain or prohibit, to obtain substantial
damages in respect of, or to impose materially adverse conditions upon, this
Agreement, any of the other Credit Documents or the consummation of the
transactions contemplated hereby or that could reasonably be expected to have a
Material Adverse Effect.

 

(f)                                    The Administrative Agent shall have
received reasonably satisfactory evidence that concurrently with the making of
the initial Loans hereunder, (i) all principal, interest and other amounts
outstanding under the existing senior credit agreement dated as of June 25, 2004
between the Parent, Jackson Hewitt, the lenders from time to time party thereto
and JPMorgan Chase Bank, as Administrative Agent (the “Existing Senior Credit
Facilities”) and the Credit Agreement dated as of May 26, 2005 between Wachovia,
as lender and Jackson Hewitt, as Borrower (the “Bridge Credit Facility”) and the
$175 million Floating Rate Senior Notes due June 25, 2009 (the “Senior Unsecured
Notes”) shall be repaid and satisfied in full and all guarantees by the Credit
Parties relating thereto extinguished, (ii) all commitments to extend credit
under the agreements and instruments relating to the Existing Senior Credit
Facilities and the Bridge Credit Facility shall be terminated, and (iii) any
letters of credit outstanding under the Existing Senior Credit Facilities for
which any Credit Party is obligated shall have been terminated, canceled or
replaced.

 

52

--------------------------------------------------------------------------------


 

(g)                                 Since April 30, 2004, both immediately
before and after giving effect to the to the making of the initial Loans and the
application of the proceeds thereof, there shall not have occurred (i) a
Material Adverse Effect or (ii) any event, condition or state of facts that
could reasonably be expected to have a Material Adverse Effect.

 

(h)                                 The Borrowers shall have paid (i) to the
Arranger and Wachovia, the fees required under the Fee Letter to be paid to them
on the Closing Date, in the amounts due and payable on the Closing Date as
required by the terms thereof, (ii) to the Administrative Agent, the initial
payment of the annual administrative fee described in the Fee Letter, and
(iii) all other fees and reasonable expenses of the Arranger, the Administrative
Agent and the Lenders required hereunder or under any other Credit Document to
be paid on or prior to the Closing Date (including reasonable fees and expenses
of counsel) in connection with this Agreement and the other Credit Documents.

 

(i)                                     The Administrative Agent shall have
received copies of the financial statements referred to in Section 5.11(a).

 

(j)                                     The Administrative Agent shall have
received an executed Financial Condition Certificate, attaching copies of the
Projections and an unaudited consolidated balance sheet of the Parent and its
Subsidiaries as of the last day of the fiscal quarter most recently ended prior
to the Closing Date for which financial statements of the Parent and its
Subsidiaries are available and for that portion of the current fiscal year then
ended, giving pro forma effect to the repayment of the Existing Senior Credit
Facilities, the Bridge Credit Facility and the Senior Unsecured Notes, the
initial extensions of credit made under this Agreement and the payment of
transaction fees and expenses related to the foregoing, all as if such events
had occurred on such date (the “Pro Forma Balance Sheet”), all of which shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

(k)                                  The Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that, as
of the Closing Date, after giving pro forma effect to the repayment of the
Existing Senior Credit Facilities and the Senior Unsecured Notes, the initial
extensions of credit made under this Agreement and the payment of transaction
fees and expenses related to the foregoing, all as if such events had occurred
on such date, the Leverage Ratio shall not be greater than 2.25 to 1.0.

 

(l)                                     The Administrative Agent shall have
received an Account Designation Letter, together with written instructions from
an Authorized Officer of each Borrower, including wire transfer information,
directing the payment of the proceeds of the initial Loans to be made hereunder.

 

(m)                               Each of the Administrative Agent and each
Lender shall have received such other documents, certificates, opinions and
instruments in connection with the transactions contemplated hereby as it shall
have reasonably requested.

 

4.2                                 Conditions of All Borrowings. The obligation
of each Lender to make any Loans hereunder, including the initial Loans (but
excluding Revolving Loans made for the purpose of repaying Refunded Swingline
Loans pursuant to Section 2.2(e) or for the purpose of paying

 

53

--------------------------------------------------------------------------------


 

unpaid Reimbursement Obligations pursuant to Section 3.5), and the obligation of
the Issuing Lender to issue any Letters of Credit hereunder, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date or date of issuance:

 

(a)                                  The Administrative Agent shall have
received a Notice of Borrowing in accordance with Section 2.2(b), or (together
with the Swingline Lender) a Notice of Swingline Borrowing in accordance with
Section 2.2(d), or (together with the Issuing Lender) a Letter of Credit Notice
in accordance with Section 3.2, as applicable;

 

(b)                                 Each of the representations and warranties
contained in ARTICLE V and in the other Credit Documents shall be, if otherwise
qualified by materiality, true and correct, and if not so qualified, true and
correct in all material respects, on and as of such Borrowing Date (including
the Closing Date, in the case of the initial Loans made hereunder) or date of
issuance of a Letter of Credit with the same effect as if made on and as of such
date, both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued on such date (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be, if
otherwise qualified by materiality, true and correct or if not so qualified,
true and correct in all material respects, as of such date); and

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing on such date, both immediately before and after
giving effect to the Loans to be made or Letter of Credit to be issued on such
date.

 

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the
Borrowers that the statements contained in Sections 4.2(b) and 4.2(c) are true,
both as of the date of such notice or request and as of the relevant Borrowing
Date or date of issuance.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Issuing Lender and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Lender to issue Letters of Credit, each of the Borrowers
represents and warrants to the Administrative Agent, the Issuing Lender and the
Lenders as follows:

 

5.1                                 Corporate Organization and Power. Each
Credit Party (i) is a corporation or a limited liability company duly organized
or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as the case may be, (ii) has the
full corporate or limited liability company power and authority to execute,
deliver and perform the Credit Documents to which it is or will be a party, to
own and hold its property and to engage in its business as presently conducted,
and (iii) is duly qualified to do business as a foreign corporation or limited
liability company and is in good standing in each jurisdiction where the nature
of its business or the ownership of its properties requires it to be so
qualified, except

 

54

--------------------------------------------------------------------------------


 

where the failure to be so qualified, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.2                                 Authorization; Enforceability. Each Credit
Party has taken, or on the Closing Date will have taken, all necessary corporate
or limited liability action, as applicable, to execute, deliver and perform each
of the Credit Documents to which it is or will be a party, and has, or on the
Closing Date (or any later date of execution and delivery) will have, validly
executed and delivered each of the Credit Documents to which it is or will be a
party. This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute, the legal, valid and binding obligation
of each Credit Party that is a party hereto or thereto, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing (regardless of whether enforcement is
sought in equity or at law).

 

5.3                                 No Violation. The execution, delivery and
performance by each Credit Party of each of the Credit Documents to which it is
or will be a party, and compliance by it with the terms hereof and thereof, do
not and will not (i) violate any provision of its articles or certificate of
incorporation or formation, its bylaws or operating agreement, or other
applicable formation or organizational documents, (ii) contravene any other
Requirement of Law applicable to it, (iii) conflict with, result in a breach of
or constitute (with notice, lapse of time or both) a default under any
indenture, mortgage, lease, agreement, contract or other instrument to which it
is a party, by which it or any of its properties is bound or to which it is
subject, or (iv) result in or require the creation or imposition of any Lien
upon any of its properties, revenues or assets; except, in the case of clauses
(ii) and (iii) above, where such violations, conflicts, breaches or defaults,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

5.4                                 Governmental and Third-Party Authorization;
Permits. No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by each Credit Party of this Agreement or
any of the other Credit Documents to which it is or will be a party or the
legality, validity or enforceability hereof or thereof, other than (i) consents,
authorizations and filings that have been (or on or prior to the Closing Date
will have been) made or obtained and that are (or on the Closing Date will be)
in full force and effect, which consents, authorizations and filings are listed
on Schedule 5.4, and (ii) consents and filings the failure to obtain or make
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Each Credit Party has, and is in good standing
with respect to, all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

5.5                                 Litigation. Except as disclosed in the
Parent’s public filings with the United States Securities and Exchange
Commission as of the Closing Date, there are no actions, investigations, suits
or proceedings pending or, to the knowledge of the Borrowers, threatened, at
law, in equity or in arbitration, before any court, other Governmental
Authority, arbitrator or

 

55

--------------------------------------------------------------------------------


 

other Person, (i) against or affecting the Parent or its Subsidiaries or any of
their respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the transactions
contemplated hereby or thereby.

 

5.6                                 Taxes. Each of the Parent and its
Subsidiaries has timely filed all federal, state, local and foreign tax returns
and reports required to be filed by it and has paid, prior to the date on which
penalties would attach thereto or a Lien would attach to any of the properties
of a Credit Party if unpaid, all taxes, assessments, fees and other charges
levied upon it or upon its properties that are shown thereon as due and payable,
except (i) those that are not yet delinquent or that are being contested in good
faith and by proper proceedings and for which adequate reserves have been
established in accordance with GAAP or (ii) to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.7                                 Subsidiaries. Schedule 5.7 sets forth a
list, as of the Closing Date, of all of the Subsidiaries of the Borrowers
(including the other Borrowers) and as to each such Subsidiary, the percentage
ownership (direct and indirect) of each Borrower in each class of its Capital
Stock and each direct owner thereof.

 

5.8                                 Full Disclosure. All factual information
heretofore, contemporaneously or hereafter furnished in writing to the
Administrative Agent, the Arranger or any Lender by or on behalf of the Parent
and its Subsidiaries for purposes of or in connection with this Agreement, the
other Credit Documents and the transactions contemplated hereby, when taken as a
whole, is or will be true and accurate in all material respects on the date as
of which such information is dated or certified (or, if such information has
been updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
herein and therein, in light of the circumstances under which such information
was provided, not misleading; provided that, with respect to projections,
budgets and other estimates, except as specifically represented in
Section 5.11(c), the Borrowers represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood that such projections, budgets and estimates are subject to
significant uncertainties and there can be no assurance the results therein will
be achieved); provided, further, that with respect to general industry
information provided by public or third party sources, the Borrowers represent
only to the best of their knowledge.

 

5.9                                 Margin Regulations. None of the Parent or
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any Margin Stock, to extend credit for such purpose or for any
other purpose, in each case that would violate or be inconsistent with
Regulations T, U or X or any provision of the Exchange Act.

 

5.10                           No Material Adverse Effect. Since April 30, 2004,
there has been no material adverse effect on (a) the ability of the Parent and
its Subsidiaries, taken as a whole, to perform their obligations under this
Agreement or any of the other Credit Documents, or (b) the legality, validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights

 

56

--------------------------------------------------------------------------------


 

and remedies of the Administrative Agent and the Lenders hereunder or thereunder
and there exists no event, condition or state of facts that could reasonably be
expected to result in such material adverse effect.

 

5.11                           Financial Matters.

 

(a)                                  The Borrowers have heretofore furnished to
the Administrative Agent copies of (i) the audited consolidated balance sheets
of the Parent and its Subsidiaries as of April 30, 2004 and 2003, in each case
with the related statements of income and cash flows for the fiscal years then
ended, together with the opinion of Deloitte & Touche LLP thereon, and (ii) the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
January 31, 2005, and the related statements of income and cash flows for the
nine-month period then ended. Such financial statements have been prepared in
accordance with GAAP (subject, with respect to the unaudited financial
statements, to the absence of notes required by GAAP and to normal year-end
adjustments) and present fairly in all material respects the financial condition
of the Parent and its Subsidiaries on a consolidated basis as of the respective
dates thereof and the results of operations of the Parent and its Subsidiaries
on a consolidated basis for the respective periods then ended. Except as fully
reflected in the most recent financial statements referred to above and the
notes thereto, there are no material liabilities or obligations with respect to
the Parent and its Subsidiaries of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due) that are required in accordance
with GAAP to be reflected in such financial statements and that are not so
reflected.

 

(b)                                 The Pro Forma Balance Sheet gives pro forma
effect to the consummation of the repayment of the Existing Senior Credit
Facilities, repayment of the Bridge Credit Facility and repayment of the Senior
Unsecured Notes, the initial extensions of credit made under this Agreement and
the payment of transaction fees and expenses related to the foregoing, all as if
such events had occurred on the date as of which the Pro Forma Balance Sheet is
prepared. The Pro Forma Balance Sheet has been prepared in accordance with the
requirements of Regulation S-X under the Exchange Act and, based on stated
assumptions made in good faith and having a reasonable basis set forth therein,
presents fairly in all material respects the consolidated financial condition of
the Parent and its Subsidiaries on an unaudited Pro Forma Basis as of the date
set forth therein after giving effect to the consummation of the transactions
described above.

 

(c)                                  The Borrowers have prepared, and have
heretofore furnished to the Administrative Agent a copy of, projected
consolidated balance sheets and statements of income and cash flows of the
Parent and its Subsidiaries (consisting of balance sheets and statements of
income and cash flows prepared by the Borrowers as of the last day of the fiscal
quarter most recently ended prior to Closing and then on a quarterly basis for
the first four fiscal quarters following Closing and thereafter on an annual
basis) through the end of fiscal year 2010, giving effect to the repayment of
the Existing Senior Credit Facilities, the Bridge Credit Facility and the Senior
Unsecured Notes, the initial extensions of credit made under this Agreement and
the payment of transaction fees and expenses related to the foregoing (the
“Projections”). In the good faith opinion of management of the Borrowers, the
assumptions used in the preparation of the Projections were fair, complete and
reasonable when made and continue to be fair, complete and reasonable as of the
Closing Date. The Projections have been prepared in good faith by the executive
and financial personnel of the Borrowers, are complete and represent a
reasonable

 

57

--------------------------------------------------------------------------------


 

estimate of the future performance and financial condition of the Parent and its
Subsidiaries, subject to the uncertainties and approximations inherent in any
projections, it being understood that there can be no assurance that the results
therein will be achieved.

 

(d)                                 Both before and after giving effect to the
making of the initial loans hereunder, each Credit Party (i) has capital
sufficient to carry on its businesses as conducted and as proposed to be
conducted, (ii) has assets with a fair saleable value, determined on a going
concern basis, which are (y) not less than the amount required to pay the
probable liability on its existing debts as they become absolute and matured and
(z) greater than the total amount of its liabilities (including identified
contingent liabilities, valued at the amount that can reasonably be expected to
become absolute and matured in their ordinary course), and (iii) does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay such debts and liabilities as they mature in their ordinary
course.

 

5.12                           Ownership of Properties. Each Credit Party has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, in each case free and clear of all Liens
other than Permitted Liens and minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

5.13                           ERISA.

 

(a)                                  Each Credit Party and its ERISA Affiliates
is in compliance with the applicable provisions of ERISA, and each Plan is and
has been administered in compliance with all applicable Requirements of Law,
including, without limitation, the applicable provisions of ERISA and the Code,
in each case except where the failure so to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No ERISA Event (i) has occurred within the five (5) year period prior to the
Closing Date, (ii) has occurred and is continuing, or (iii) to the knowledge of
the Borrowers, is reasonably expected to occur with respect to any Plan, which,
in each case, could reasonably be expected to have a Material Adverse Effect. No
Plan has any Unfunded Pension Liability as of the most recent annual valuation
date applicable thereto in an aggregate amount that could not reasonably be
expected to have a Material Adverse Effect (and as of the most recent annual
valuation date applicable thereto prior to Closing Date, no Plan had any
Unfunded Pension Liability). No Credit Party or any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

(b)                                 No Credit Party or any of its ERISA
Affiliates has any outstanding liability on account of a complete or partial
withdrawal from any Multiemployer Plan, and no Credit Party or any of its ERISA
Affiliates would become subject to any liability under ERISA if any such Credit
Party or ERISA Affiliate were to withdraw completely from all Multiemployer
Plans as of the most recent valuation date, in each case that could reasonably
be expected to have a Material Adverse Effect. No Multiemployer Plan is in
“reorganization” or is “insolvent” within the meaning of such terms under ERISA.

 

5.14                           Environmental Matters. Except as, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

 

58

--------------------------------------------------------------------------------


 

(a)                                  No Hazardous Substances are or have been
generated, used, located, released, treated, transported, disposed of or stored,
currently or in the past, (i) by the Parent or any of its Subsidiaries or
(ii) to the knowledge of the Borrowers, by any other Person (including any
predecessor in interest) or otherwise, in either case in, on, about or to or
from any portion of any real property, leased, owned or operated by the Parent
and its Subsidiaries, except in compliance with all applicable Environmental
Laws; no portion of any such real property or, to the knowledge of the
Borrowers, any other real property at any time leased, owned or operated by the
Parent or its Subsidiaries is contaminated by any Hazardous Substance; and no
portion of any real property leased, owned or operated by the Parent or its
Subsidiaries is presently or, to the knowledge of the Borrowers, has ever been,
the subject of an environmental audit, assessment or remedial action.

 

(b)                                 No portion of any real property leased,
owned or operated by the Parent or its Subsidiaries has been used by the Parent
or its Subsidiaries or, to the knowledge of the Borrowers, by any other Person,
as or for a mine, landfill, dump or other disposal facility, gasoline service
station or bulk petroleum products storage facility; and no portion of such real
property or any other real property currently or at any time in the past leased,
owned or operated by the Parent or its Subsidiaries has, pursuant to any
Environmental Law, been placed on the “National Priorities List” or “CERCLIS
List” (or any similar federal, state or local list) of sites subject to possible
environmental problems.

 

(c)                                  All activities and operations of the Parent
and its Subsidiaries are in compliance with the requirements of all applicable
Environmental Laws; the Parent and its Subsidiaries have obtained all licenses
and permits under Environmental Laws necessary to its respective operations, all
such licenses and permits are being maintained in good standing, and each of the
Parent and its Subsidiaries is in compliance with all terms and conditions of
such licenses and permits; and neither the Parent nor any of its Subsidiaries is
involved in any suit, action or proceeding, or has received any notice,
complaint or other request for information from any Governmental Authority or
other Person, with respect to any actual or alleged Environmental Claims, and to
the knowledge of the Borrowers, there are no threatened Environmental Claims,
nor any basis therefore.

 

5.15                           Compliance with Laws. Each of the Parent and its
Subsidiaries has timely filed all material reports, documents and other
materials required to be filed by it under all applicable Requirements of Law
with any Governmental Authority, has retained all material records and documents
required to be retained by it under all applicable Requirements of Law, and is
otherwise in compliance with all applicable Requirements of Law in respect of
the conduct of its business and the ownership and operation of its properties,
except in each case to the extent that the failure to comply therewith,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

5.16                           Intellectual Property. Each Credit Party owns, or
has the legal right to use, all Intellectual Property necessary for it to
conduct its business as currently conducted. No claim has been asserted or is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor do the Borrowers know of any such claim, and to the knowledge of
the Borrowers, the use of such Intellectual Property by any Credit Party does
not infringe on the known rights of any Person,

 

59

--------------------------------------------------------------------------------


 

except for such claims and infringements that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                           Regulated Industries. None of the Parent and its
Subsidiaries is (i) an “investment company,” a company “controlled” by an
“investment company,” or an “investment advisor,” within the meaning of the
Investment Parent Act of 1940, as amended, or (ii) a “holding company,” a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Parent Act of 1935, as amended.

 

5.18                           Insurance. The assets, properties and business of
the Credit Parties are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.

 

5.19                           Material Contracts. Schedule 5.19 lists, as of
the Closing Date, each “material contract” (within the meaning of Item
601(b)(10) of Regulation S-K under the Securities Act) to which any Credit Party
is a party, by which any Credit Party or its properties is bound or to which any
Credit Party is subject (collectively, “Material Contracts”), and also indicates
the parties thereto. As of the Closing Date, (i) each Material Contract is in
full force and effect and is enforceable by each Credit Party that is a party
thereto in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general or equitable principles or by
principles of good faith and fair dealing, and (ii) no Credit Party or, to the
knowledge of the Borrowers, any other party thereto is in breach of or default
under any Material Contract in any material respect or has given notice of
termination or cancellation of any Material Contract.

 

5.20                           No Burdensome Restrictions. No Credit Party is a
party to any written agreement or instrument or subject to any other obligations
or any charter or corporate restriction or any provision of any applicable
Requirement of Law that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.21                           OFAC; Anti-Terrorism Laws.

 

(a)                                  None of the Parent or its Subsidiaries nor
any Affiliate of the Parent and its Subsidiaries (i) is a Sanctioned Person,
(ii) has more than 15% of its assets in Sanctioned Countries, or (iii) derives
more than 15% of its operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any Loan
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.

 

(b)                                 Neither the making of the Loans hereunder
nor the use of the proceeds thereof will violate the PATRIOT Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto. The
Parent and its Subsidiaries are in compliance in all material respects with the
PATRIOT Act.

 

60

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Each of the Borrowers covenants and agrees that, until the termination of the
Revolving Credit Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

 

6.1                                 Financial Statements. The Borrowers will
deliver to the Administrative Agent and to each Lender:

 

(a)                                  As soon as available and in any event
within forty-five (45) days (or, if earlier and if applicable to the Borrowers,
the quarterly report deadline under the Exchange Act rules and regulations)
after the end of each of the first three fiscal quarters of each fiscal year,
beginning with the fiscal quarter ending July 31, 2005, an unaudited
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such fiscal quarter, unaudited consolidated statements of income for the Parent
and its Subsidiaries for the fiscal quarter then ended and unaudited
consolidated statements of income and cash flows for that portion of the fiscal
year then ended, in each case setting forth comparative consolidated figures as
of the end of and for the corresponding period in the preceding fiscal year, all
in reasonable detail and prepared in accordance with GAAP (subject to the
absence of notes required by GAAP and subject to normal year-end adjustments)
applied on a basis consistent with that of the preceding quarter or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
quarter; provided, that electronic delivery to the Administrative Agent within
the time period specified above of copies of the Parent’s Quarterly Report on
Form 10-Q prepared in accordance with the requirements therefor and filed with
the United States Securities and Exchange Commission shall be deemed to satisfy
the requirements of this Section 6.1(a); and

 

(b)                                 As soon as available and in any event within
ninety (90) days (or, if earlier and if applicable to the Borrowers, the annual
report deadline under the Exchange Act rules and regulations) after the end of
each fiscal year, beginning with fiscal year 2005, an audited consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such fiscal
year and the related audited consolidated statements of income, cash flows and
stockholders’ equity for the Parent and its Subsidiaries for the fiscal year
then ended, including the notes thereto, in each case setting forth comparative
consolidated figures as of the end of and for the preceding fiscal year, all in
reasonable detail and (with respect to the audited statements) certified by the
independent certified public accounting firm regularly retained by the Parent or
another Independent certified public accounting firm of recognized national
standing reasonably acceptable to the Administrative Agent, together with a
report thereon by such accountants that is not qualified as to going concern or
scope of audit and to the effect that such financial statements present fairly
in all material respects the consolidated financial condition and results of
operations of the Parent and its Subsidiaries as of the dates and for the
periods indicated in accordance with GAAP applied on a basis consistent with
that of the preceding year or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such year; provided, that

 

61

--------------------------------------------------------------------------------


 

electronic delivery to the Administrative Agent within the time period specified
above of copies of the Parent’s Annual Report on Form 10-K for such fiscal year
prepared in accordance with the requirements therefor and filed with the United
States Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 6.1(b).

 

6.2                                 Other Business and Financial Information.
The Borrowers will deliver to the Administrative Agent and each Lender:

 

(a)                                  Concurrently with each delivery of the
financial statements described in Sections 6.l(a) and 6.1(b), beginning with
delivery of such financial statements for the fiscal quarter ending July 31,
2005, a Compliance Certificate with respect to the period covered by the
financial statements being delivered thereunder, executed by a Financial Officer
of each Borrower, together with a Covenant Compliance Worksheet reflecting the
computation of the financial covenants set forth in ARTICLE VII as of the last
day of the period covered by such financial statements;

 

(b)                                 As soon as available and in any event within
ninety (90) days after the commencement of each fiscal year, beginning with the
2007 fiscal year, a consolidated operating budget for the Parent and its
Subsidiaries for such fiscal year and the four (4) succeeding years (prepared on
a quarterly basis for the first four fiscal quarters and thereafter on an annual
basis), consisting of consolidated balance sheets and consolidated statements of
income and cash flows in substantially the form of the Projections provided by
the Parent and its Subsidiaries pursuant to Section 4.1(j), together with a
certificate of a Financial Officer of the Parent to the effect that such budget
has been prepared in good faith and is a reasonable estimate of the financial
position and results of operations of the Parent and its Subsidiaries for the
period covered thereby;

 

(c)                                  Promptly upon receipt thereof, copies of
any “management letter’’ submitted to any Credit Party by its certified public
accountants in connection with each annual, interim or special audit to the
extent not prohibited by the applicable accountants (and the Borrowers agree to
use commercially reasonable efforts to obtain the consent of any such accountant
to the disclosure of any such management letter), and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;

 

(d)                                 Promptly upon the sending, filing or receipt
thereof, electronic copies of (i) all financial statements, reports, notices and
proxy statements that any Credit Party shall send or make available generally to
its shareholders, and (ii) all regular, periodic and special reports,
registration statements and prospectuses (other than on Form S-8) that any
Credit Party shall render to or file with the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc. or any national
securities exchange;

 

(e)                                  Promptly upon closing thereof, notice of
consummation of any Permitted Acquisition involving total consideration
(including, without limitation, the issuance of Capital Stock) equal to or
greater than $2,000,000;

 

(f)                                    Promptly upon (and in any event within
five (5) Business Days after) any Responsible Officer of any Credit Party
obtaining knowledge thereof, written notice of any of the following (provided,
that electronic delivery to the Administrative Agent within the time

 

62

--------------------------------------------------------------------------------


 

period specified above of copies of a Current Report of the Parent on Form 8-K
prepared in accordance with the requirements therefor regarding any of the items
set forth in clauses (ii) and (iii) below shall be deemed to satisfy the
requirements of this Section 6.2(f) with respect to such items):

 

(i)                                     the occurrence of any Default or Event
of Default, together with a written statement of a Responsible Officer of the
Borrowers specifying the nature of such Default or Event of Default, the period
of existence thereof and the action that the Borrowers have taken and proposes
to take with respect thereto;

 

(ii)                                  the institution or threatened institution
of any action, suit, investigation or proceeding against or affecting the Parent
or any of its Subsidiaries, including any such investigation or proceeding by
any Governmental Authority (other than routine periodic inquiries,
investigations or reviews), that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
and any material development in any litigation or other proceeding previously
reported pursuant to Section 5.5 or this Section 6.2(f)(ii);

 

(iii)                               the receipt by the Parent or any of its
Subsidiaries from any Governmental Authority of (A) any notice asserting any
failure by any such party to be in compliance with applicable Requirements of
Law or that threatens the taking of any action against any such party or sets
forth circumstances that, if taken or adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (B) any notice of any actual or
threatened suspension, limitation or revocation of, failure to renew, or
imposition of any restraining order, escrow or impoundment of funds in
connection with, any license, permit, accreditation or authorization of the
Parent or its Subsidiaries, where such action could reasonably be expected to
have a Material Adverse Effect;

 

(iv)                              any other matter or event that has, or could
reasonably be expected to have, a material adverse effect on (x) the ability of
the Parent and its Subsidiaries, taken as a whole, to perform their obligations
under this Agreement or any of the other Credit Documents, or (y) the legality,
validity or enforceability of this Agreement or any of the other Credit
Documents or the rights and remedies of the Administrative Agent and the Lenders
hereunder or thereunder, together with a written statement of a Responsible
Officer of a Borrower setting forth the nature and period of existence thereof
and the action that the affected Credit Parties have taken and propose to take
with respect thereto;

 

(g)                                 promptly upon the closing thereof, notice of
the consummation of the sale of all or substantially all of the assets or of the
Capital Stock of Hewfant; and

 

(h)                                 As promptly as reasonably possible, such
other information about the business, condition (financial or otherwise),
operations or properties of the Parent and its Subsidiaries as the
Administrative Agent or any Lender may from time to time reasonably request.

 

6.3                                 Existence; Franchises; Maintenance of
Properties. Each of the Borrowers will, and will cause each of its Subsidiaries
to, (i) maintain and preserve in full force and effect its legal existence,
except as expressly permitted otherwise by Section 8.1, (ii) obtain, maintain
and

 

63

--------------------------------------------------------------------------------


 

preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted).

 

6.4                                 Compliance with Laws. Each of the Borrowers
will, and will cause each of its Subsidiaries to, comply in all respects with
all Requirements of Law applicable in respect of the conduct of its business and
the ownership and operation of its properties, except to the extent the failure
so to comply could not reasonably be expected to have a Material Adverse Effect.

 

6.5                                 Payment of Obligations. Each of the
Borrowers will. and will, cause each of its Subsidiaries to, (i) pay, discharge
or otherwise satisfy at or before maturity all liabilities and obligations as
and when due (subject to any applicable subordination, grace and notice
provisions), except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (ii) pay and discharge all
taxes, assessments and governmental charges or levies imposed upon it, upon its
income or profits or upon any of its properties, prior to the date on which
penalties would attach thereto, and all lawful claims that, if unpaid, would
become a Lien (other than a Permitted Lien) upon any of the properties of any
Credit Party; provided, however, that no Credit Party shall be required to pay
any such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings and as to which such Credit Party is maintaining
adequate reserves with respect thereto in accordance with GAAP.

 

6.6                                 Insurance. Each of the Borrowers will, and
will cause each of its Subsidiaries to, maintain with financially sound and
reputable insurance companies insurance with respect to its assets, properties
and business, against such hazards and liabilities, of such types and in such
amounts, as is customarily maintained by companies in the same or similar
businesses similarly situated.

 

6.7                                 Maintenance of Books and Records;
Inspection. Each of the Borrowers will, and will cause each of its Subsidiaries
to, (i) maintain adequate books, accounts and records, in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and properties, and prepare all financial statements required under
this Agreement, in each case in accordance with GAAP and in compliance with the
requirements of any Governmental Authority having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent, and during the
occurrence and continuation of an Event of Default, any Lender to visit and
inspect its properties and examine or audit its books, records, working papers
and accounts and make copies and memoranda of them, and to discuss its affairs,
finances and accounts with its officers and employees and, upon notice to the
Borrowers, the independent public accountants of the Parent and its Subsidiaries
(and by this provision the Borrowers authorize such accountants to discuss the
finances and affairs of the Parent and its Subsidiaries), all at such times and
from time to time, upon reasonable notice and during business hours, as may be
reasonably requested.

 

64

--------------------------------------------------------------------------------


 

6.8                                 Material Subsidiaries. Promptly (and in any
event within ten (10) Business Days after) the (i) creation or direct or
indirect acquisition of any new Material Subsidiary or (ii) delivery of
financial statements under Section 6.1 that indicate that a Subsidiary of the
Parent (not another Borrower) not at such time a Guarantor is a Material
Subsidiary, the Borrowers shall do the following:

 

(a)                                  Cause such new Material Subsidiary to
execute and deliver to the Administrative Agent the Guaranty or a joinder
thereto, pursuant to which such new Material Subsidiary shall become a guarantor
thereunder and shall guarantee the payment in full of the Obligations of the
Borrowers under this Agreement and the other Credit Documents;

 

(b)                                 Deliver to the Administrative Agent:

 

(i)                                     a written legal opinion of counsel to
such Subsidiary addressed to the Administrative Agent and the Lenders, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel, which shall cover such matters relating to such Subsidiary and the
creation or acquisition thereof incident to the transactions contemplated by
this Agreement and this Section 6.8 and the other Credit Documents as set forth
in the legal opinion of counsel delivered to the Administrative Agent and the
Lenders on the Closing Date;

 

(ii)                                  (A) a copy of the certificate of
incorporation (or other charter documents) of such Subsidiary, certified as of a
date that is acceptable to the Administrative Agent by the applicable
Governmental Authority of the jurisdiction of incorporation or organization of
such Subsidiary, (B) a copy of the bylaws or similar organizational document of
such Subsidiary, certified on behalf of such Subsidiary as of a date that is
acceptable to the Administrative Agent by the corporate secretary or assistant
secretary of such Subsidiary, (C) an original certificate of good standing for
such Subsidiary issued by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Subsidiary and (D) copies
of the resolutions of the board of directors and, if required, stockholders or
other equity owners of such Subsidiary authorizing the execution, delivery and
performance of the agreements, documents and instruments executed pursuant to
Sections 6.8(a), certified on behalf of such Subsidiary by an Authorized Officer
of such Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(iii)                               a certificate of the secretary or an
assistant secretary of such Subsidiary as to the incumbency and signature of the
officers executing agreements, documents and instruments executed pursuant to
Sections 6.8(a);

 

provided that, with respect to any Foreign Subsidiary, such Foreign Subsidiary
will not be required to become a Guarantor if doing so would cause any
materially adverse tax consequences to the Borrowers.

 

6.9                                 Environmental Laws. Each of the Borrowers
will, and will cause each of its Subsidiaries to comply in all material respects
with all applicable Environmental Laws, except to

 

65

--------------------------------------------------------------------------------


 

the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.10                           OFAC, PATRIOT Act Compliance. Each of the
Borrowers will, and will cause each of its Subsidiaries to, (i) refrain from
doing business in a Sanctioned Country or with a Sanctioned Person in violation
of the economic sanctions of the United States administered by OFAC, and
(ii) provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.

 

6.11                           Further Assurances. Each of the Borrowers will,
and will cause each of its Subsidiaries to, make, execute, endorse, acknowledge
and deliver any amendments, modifications or supplements hereto and restatements
hereof and any other agreements, instruments or documents, and take any and all
such other actions, as may from time to time be reasonably requested by the
Administrative Agent or the Required Lenders to effect, confirm or further
assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.

 

ARTICLE VII

 

FINANCIAL COVENANTS

 

Each of the Borrowers covenants and agrees that, until the termination of the
Revolving Credit Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

 

7.1                                 Leverage Ratio. The Borrowers will not
permit the Leverage Ratio as of the last day of any fiscal quarter, beginning
with the fiscal quarter ending July 31, 2005, to be greater than 2.5:l.0.

 

7.2                                 Interest Coverage Ratio. The Borrowers will
not permit the Interest Coverage Ratio as of the last day of any fiscal quarter,
beginning with the fiscal quarter ending July 31, 2005, to be less than 4.0:l.0.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Each of the Borrowers covenants and agrees that, until the termination of the
Revolving Credit Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

 

8.1                                 Fundamental Changes. Each of the Borrowers
will not, and will not permit or cause any of its Subsidiaries to, liquidate,
wind up or dissolve, or enter into any consolidation, merger or other
combination, or sell, assign, lease, convey, transfer or otherwise dispose

 

66

--------------------------------------------------------------------------------


 

(whether in one or a series of transactions) of all or any of its assets,
business or other properties (including Capital Stock of Subsidiaries), or agree
to do any of the foregoing; provided, however, that:

 

(i)                                     any Subsidiary of a Borrower may merge
or consolidate with, or be liquidated into, (x) a Borrower (so long as such
Borrower is the surviving or continuing entity) or (y) so long as such merging
or liquidating Subsidiary is not a Borrower, any other Subsidiary (so long as,
if either constituent entity is a Guarantor, the surviving or continuing entity
is a Guarantor), and in each case so long as no Default or Event of Default has
occurred and is continuing or would result therefrom;

 

(ii)                                  any Subsidiary of a Borrower may merge or
consolidate with another Person (other than another Credit Party), so long as
(x) the surviving entity is a Guarantor, (y) such merger or consolidation
constitutes a Permitted Acquisition and the applicable conditions and
requirements of Section 6.8 are satisfied, and (z) no Default or Event of
Default has occurred and is continuing or would result therefrom;

 

(iii)                               a Borrower may merge or consolidate with
another Person (other than another Credit Party), so long as (x) such Borrower
is the surviving entity, (y) such merger or consolidation constitutes a
Permitted Acquisition and the applicable conditions and requirements of
Section 6.8 are satisfied, and (z) no Default or Event of Default has occurred
and is continuing or would result therefrom;

 

(iv)                              any Borrower or its Subsidiaries may engage in
the sale or other disposition of inventory and Cash Equivalents in the ordinary
course of business, the sale of accounts receivable (including receivables
related to Franchisee Expansions), and the termination or unwinding of Hedge
Agreements permitted hereunder;

 

(v)                                 any Borrower or its Subsidiaries may engage
in the sale, exchange, or other disposition in the ordinary course of business
of equipment or other capital assets that are obsolete or no longer necessary
for the operations of such Borrower or Subsidiary;

 

(vi)                              any Borrower or its Subsidiaries may engage in
the sale, lease or other disposition of assets by such Borrower or Subsidiary to
a Borrower or to a Guarantor (or by any Subsidiary that is not a Guarantor to
another Subsidiary that is not a Guarantor), in each case so long as no Event of
Default shall have occurred and be continuing or would result therefrom; and

 

(vii)                           the Borrowers may sell up to twenty percent
(20%) of Consolidated Total Assets as determined as of the date of the most
recent financial statements required to be provided hereunder, which may include
the sale of all or substantially all of the assets (or Capital Stock) of
Hewfant.

 

8.2                                 Liens. Each of the Borrowers will not, and
will not permit or cause any of its Subsidiaries to, directly or indirectly,
make, create, incur, assume or suffer to exist, any Lien upon or with respect to
any part of its property or assets, whether now owned or hereafter acquired, or
file or authorize the filing of, or permit to remain in effect, any financing
statement

 

67

--------------------------------------------------------------------------------


 

or other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any state or under any
similar recording or notice statute, or agree to do any of the foregoing, other
than the following (collectively, “Permitted Liens”):

 

(i)                                     Liens in favor of the Administrative
Agent and the Lenders created by or otherwise existing under or in connection
with this Agreement and the other Credit Documents;

 

(ii)                                  Liens in existence on the Closing Date and
set forth on Schedule 8.2, and any extensions, renewals or replacements thereof;
provided that any such extension, renewal or replacement Lien shall be limited
to all or a part of the property that secured the Lien so extended, renewed or
replaced (plus any improvements on such property) and shall secure only those
obligations that it secures on the date hereof (and any renewals, replacements,
refinancings or extensions of such obligations that do not increase the
outstanding principal amount thereof);

 

(iii)                               Liens imposed by law or by contract, such as
Liens of carriers, warehousemen, mechanics, materialmen and landlords, incurred
in the ordinary course of business for sums not constituting borrowed money that
are not overdue for a period of more than sixty (60) days or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP (if so required);

 

(iv)                              Liens (other than any Lien imposed by ERISA,
the creation or incurrence of which would result in an Event of Default under
Section 9.1(j)) incurred in the ordinary course of business in connection with
state, local or federal regulations applicable to tax preparers, worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;

 

(v)                                 Liens for taxes, assessments or other
governmental charges or statutory obligations that are not delinquent or remain
payable without any penalty or that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP (if so required);

 

(vi)                              any attachment or judgment Lien not
constituting an Event of Default under Section 9.1(h);

 

(vii)                           customary rights of set-off, revocation, refund
or chargeback under deposit agreements or under the Uniform Commercial Code of
banks or other financial institutions where the Borrowers or any of their
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;

 

68

--------------------------------------------------------------------------------


 

(viii)                        Liens that arise in favor of banks under Article 4
of the Uniform Commercial Code on items in collection and the documents relating
thereto and proceeds thereof;

 

(ix)                                Liens arising from the filing (for notice
purposes only) of UCC-1 financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) in respect of true leases
otherwise permitted hereunder;

 

(x)                                   with respect to any real property occupied
by the Borrowers or any of their Subsidiaries, (a) all easements, rights of way,
reservations, licenses, encroachments, variations and similar restrictions,
charges and encumbrances on title that do not secure monetary obligations and do
not materially impair the use of such property for its intended purposes or the
value thereof, and (b) any other Lien or exception to coverage described in
mortgagee policies of title insurance issued in favor of and accepted by the
Administrative Agent;

 

(xi)                                any leases, subleases, licenses or
sublicenses granted by the Borrowers or any of their Subsidiaries to third
parties in the ordinary course of business and not interfering in any material
respect with the business of the Borrowers and their Subsidiaries, and any
interest or title of a lessor, sublessor, licensor or sublicensor under any
lease or license permitted under this Agreement;

 

(xii)                             Liens securing the purchase money Indebtedness
or Capital Lease Obligations incurred for assets acquired, constructed or
improved by the Borrowers or a Subsidiary of the Borrowers, provided that (x)
any such Lien shall attach to the property being acquired, constructed or
improved with such Indebtedness concurrently with or within ninety (90) days
after the acquisition (or completion of construction or improvement) or the
refinancing thereof by the Borrowers or such Subsidiary, (y) the amount of the
Indebtedness secured by such Lien shall not exceed the cost to the Borrowers or
such Subsidiary of acquiring, constructing or improving the property and any
other assets then being financed solely by the same financing source, and (z)
any such Lien shall not encumber any other property of the Borrowers or any of
their Subsidiaries except assets then being financed solely by the same
financing source; and

 

(xiii)                          other Liens securing obligations of the
Borrowers and their Subsidiaries not exceeding twenty percent (20%) of
Consolidated Net Tangible Assets in aggregate principal amount outstanding at
any time.

 

8.3                                 Investments. Each of the Borrowers will not,
and will not permit or cause any of its Subsidiaries to, directly or indirectly,
purchase, own, invest in or otherwise acquire any Capital Stock, evidence of
indebtedness or other obligation or security or any interest whatsoever in any
other Person, or make or permit to exist any loans, advances or extensions of
credit to, or any investment in cash or by delivery of property in, any other
Person, or make any Acquisition, or create or acquire any Subsidiary, or become
a partner or joint venturer in any partnership or joint venture (collectively,
“Investments”), or make a commitment or otherwise agree to do any of the
foregoing, other than:

 

69

--------------------------------------------------------------------------------


 

(i)                                     Investments consisting of Cash
Equivalents;

 

(ii)                                  Investments consisting of the extension of
trade credit, the creation of prepaid expenses, and the purchase of inventory,
supplies, equipment and other assets, in each case by the Borrowers and their
Subsidiaries in the ordinary course of business;

 

(iii)                               Investments (including equity securities and
debt obligations) of the Borrowers and their Subsidiaries received in connection
with the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

 

(iv)                              without duplication, Investments consisting of
intercompany Indebtedness;

 

(v)                                 Investments existing as of the Closing Date
or required to be made pursuant to contractual obligations in existence on the
Closing Date and described in Schedule 8.3, and any extensions or renewals
thereof;

 

(vi)                              Investments of a Borrower under Hedge
Agreements entered into in the ordinary course of business to manage existing or
anticipated interest rate or foreign currency risks or equity risks related to
share repurchases or employee compensation plans and not for speculative
purposes;

 

(vii)                           Investments of any Borrower in its Subsidiaries,
in each case to the extent made prior to the Closing Date;

 

(viii)                        Investments (other than Acquisitions) consisting
of the making of capital contributions or the purchase of Capital Stock (x) by a
Borrower or any Subsidiary of a Borrower in any other Subsidiary that (1) is a
Guarantor immediately prior to, (2) will be a Guarantor immediately after giving
effect to, such Investment, or (3) is not a Material Subsidiary, and (y) by any
Subsidiary in a Borrower;

 

(ix)                                Permitted Acquisitions; provided, that
consummation of any such acquisition shall be deemed to be a representation to
the Administrative Agent and the Lenders by the Borrowers that the conditions
set forth in the definition of Permitted Acquisition have been satisfied;

 

(x)                                   Investments in connection with pledges,
deposits, payments or performance bonds made or given in the ordinary course of
business in connection with or to secure lease payments, statutory, regulatory
or similar obligations including, without limitation, obligations under
insurance, health, disability, safety, or environmental obligations or under
local, state or federal laws or regulations related to tax preparers;

 

(xi)                                Franchisee Expansions and Franchisee Advance
Payments;

 

(xii)                             Guaranty Obligations of a Borrower or a
Subsidiary of a Borrower with respect to another Borrower or Subsidiary of a
Borrower;

 

70

--------------------------------------------------------------------------------


 

(xiii)                          Investments received as part of a redemption or
payment of or for, as a dividend on, or as a distribution in respect of, other
Investments permitted by this Section; and

 

(xiv)                         other Investments of the Borrowers and their
Subsidiaries not otherwise permitted under this Section 8.3 (including other
Investments in Franchisees and joint ventures, but excluding Investments in
Foreign Subsidiaries) in an aggregate amount not exceeding $25,000,000 at any
time outstanding for all such Investments.

 

8.4                                 Restricted Payments. Each of the Borrowers
will not, and will not permit or cause any of its Subsidiaries to, directly or
indirectly, declare or make any dividend payment, or make any other distribution
of cash, property or assets, in respect of any of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or purchase, redeem,
retire or otherwise acquire for value any shares of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or set aside funds for
any of the foregoing, except that:

 

(i)                                     the Borrowers and any of their
Subsidiaries may declare and make dividend payments or other distributions
payable solely in its Common Stock;

 

(ii)                                  each Subsidiary of the Borrowers may
declare and make dividend payments or other distributions on a pro rata basis,
in each case to the extent not prohibited under applicable Requirements of Law;

 

(iii)                               the Parent may make payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Parent and its Subsidiaries; and

 

(iv)                              so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Parent may
declare and make dividend payments and other distributions or purchase, redeem,
retire or otherwise acquire shares of its Capital Stock (or options or rights to
acquire its Capital Stock) as long as (x) after giving effect to such dividend,
distribution, purchase, redemption, retirement or other acquisition of Capital
Stock, the Borrowers shall be in compliance with the financial covenants
contained in ARTICLE VII, such compliance determined with regard to calculations
made on a Pro Forma Basis for the Reference Period then most recently ended for
which the Administrative Agent has received the financial statements required by
Section 6.1 and (y) with respect to purchases, redemptions, retirement or other
acquisitions of Capital Stock only, the Borrowers shall have availability under
the Revolving Credit Commitments of at least $10,000,000, calculated on a Pro
Forma Basis for the Reference Period then most recently ended for which the
Administrative Agent has received the financial statements required by
Section 6.1 (and provided, that consummation of any such transaction
contemplated by this Section 8.4(iii) shall be deemed to be a representation to
the Administrative Agent and the Lenders by the Borrowers that the conditions
set forth in this paragraph have been satisfied).

 

8.5                                 Transactions with Affiliates. Each of the
Borrowers will not, and will not permit or cause any of its Subsidiaries to,
enter into any transaction (including, without limitation, any

 

71

--------------------------------------------------------------------------------


 

purchase, sale, lease or exchange of property or the rendering of any service)
with any officer or director, stockholder or other Affiliate of the Borrowers or
any of their Subsidiaries, except upon fair and reasonable terms that are no
less favorable to it than it would be obtained in a comparable arm’s length
transaction with a Person other than an Affiliate of the Borrowers or any of
their Subsidiaries; provided, however, that nothing contained in this
Section 8.5 shall prohibit:

 

(i)                                     transactions described on Schedule 8.5
(and any renewals or replacements thereof on terms not materially more
disadvantageous to the applicable Credit Party) or otherwise expressly permitted
under this Agreement;

 

(ii)                                  transactions among the Borrowers and/or
the Guarantors not prohibited under this Agreement (provided that such
transactions shall remain subject to any other applicable limitations and
restrictions set forth in this Agreement);

 

(iii)                               transactions with officers or directors
(solely in their capacity as an officer or director); and

 

(iv)                              restricted payments permitted under
Section 8.4.

 

8.6                                 Transactions with Franchisees. Each of the
Borrowers will not and will not permit any of their Subsidiaries to, engage in
any material transactions with any Franchisee except on such terms as are agreed
to by an officer of the Borrowers that in such officer’s reasonable business
judgment, will provide economic benefit to the Borrowers or one of their
Subsidiaries.

 

8.7                                 Lines of Business. Each of the Borrowers
will not, and will not permit or cause any of its Subsidiaries to, engage in any
business other than a Line of Business.

 

8.8                                 Sale-Leaseback Transactions. Each of the
Borrowers will not, and will not permit or cause any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed, and whether now owned
or hereafter acquired) (i) that any Credit Party has sold or transferred (or is
to sell or transfer) to a Person that is not a Credit Party or (ii) that any
Credit Party intends to use for substantially the same purpose as any other
property that, in connection with such lease, has been sold or transferred (or
is to be sold or transferred) by a Credit Party to another Person that is not a
Credit Party, in each case except for transactions otherwise expressly permitted
under this Agreement and except for any such sale or transfer (made in
connection with the corresponding leaseback of the relevant asset) by the
Borrowers or any Subsidiary of any fixed or capital assets acquired (or the
construction of which is completed) after the Closing Date that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
and is consummated within 30 days after such Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset.

 

8.9                                 Certain Amendments. Each of the Borrowers
will not, and will not permit or cause any of its Subsidiaries to, amend, modify
or change any provision of its articles or certificate of incorporation or
formation, bylaws, operating agreement or other applicable

 

72

--------------------------------------------------------------------------------


 

formation or organizational documents, as applicable, the terms of any class or
series of its Capital Stock, or any agreement among the holders of its Capital
Stock or any of them, in each case other than in a manner that could not
reasonably be expected to adversely affect the Lenders in any material respect.

 

8.10                           Restrictive Agreements. Each of the Borrowers
will not, and will not permit or cause any of its Subsidiaries to, directly or
indirectly, enter into, incur, or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrowers or their Subsidiaries to create, incur or permit to
exist any Lien upon the properties or assets of the Borrowers or such
Subsidiaries, or (b) the ability of the Borrowers or any Subsidiary to pay
dividends or other distributions with respect to any shares of its Capital Stock
or to make or repay loans or advances to the Borrowers or any such Subsidiaries
or to guaranty indebtedness of the Borrowers or any such Subsidiaries; provided,
that (i) the foregoing shall not apply to any restrictions or conditions imposed
by a Requirement of Law, this Agreement or the other Credit Documents, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof and identified on Schedule 8.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale; provided, such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement related to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

8.11                           Fiscal Year. Each of the Borrowers will not, and
will not permit or cause any of its Subsidiaries to, change its fiscal year or
its method of determining fiscal quarters.

 

8.12                           Accounting Changes. Other than as permitted
pursuant to Section 1.2, each of the Borrowers will not, and will not permit or
cause any of its Subsidiaries to, make or permit any material change in its
accounting policies or reporting practices, except as are made in conformity
with GAAP (or, in the case of Foreign Subsidiaries, generally accepted
accounting principles in the jurisdiction of its organization).

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

9.1                                 Events of Default. The occurrence of any one
or more of the following events shall constitute an “Event of Default”:

 

(a)                                  The Borrowers shall fail to pay when due
(i) any principal of any Loan or any Reimbursement Obligation, or (ii) any
interest on any Loan, any fee payable under this Agreement or any other Credit
Document, or (except as provided in clause (i) above) any other Obligation
(other than any Obligation under a Hedge Agreement), and (in the case of this
clause (ii) only) such failure shall continue for a period of three (3) Business
Days;

 

73

--------------------------------------------------------------------------------

 

(b)                                 The Borrowers or any other Credit Party
shall (i) fail to observe, perform or comply with any condition, covenant or
agreement contained in any of Sections 2.14, 6.1, 6.2(a), 6.2(f)(i), 6.3(i), or
6.8 or in ARTICLE VII or ARTICLE VIII or (ii) fail to observe, perform or comply
with any condition, covenant or agreement contained in Section 6.2 (other than
Sections 6.2(a) and 6.2(f)(i)) and (in the case of this clause (ii) only) such
failure shall continue unremedied for a period of five (5) days after the
earlier of (y) the date on which a Responsible Officer of a Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrowers;

 

(c)                                  The Borrowers or any other Credit Party
shall fail to observe, perform or comply with any condition, covenant or
agreement contained in this Agreement or any of the other Credit Documents other
than those enumerated in Sections 9.1(a) and 9.1(b), and such failure (i) by the
express terms of such Credit Document, constitutes an Event of Default, or
(ii) shall continue unremedied for any grace period specifically applicable
thereto or, if no grace period is specifically applicable, for a period of
thirty (30) days after the earlier of (y) the date on which a Responsible
Officer of a Borrower acquires knowledge thereof and (z) the date on which
written notice thereof is delivered by the Administrative Agent or any Lender to
the Borrowers; or any default or event of default shall occur under any Hedge
Agreement to which a Borrower and any Hedge Party are parties;

 

(d)                                 Any representation or warranty made or
deemed made by or on behalf of the Borrowers or any other Credit Party in this
Agreement, any of the other Credit Documents or in any certificate, instrument,
report or other document furnished at any time in connection herewith or
therewith shall prove to have been incorrect, false or misleading in any
material respect as of the time made, deemed made or furnished;

 

(e)                                  The Borrowers or any other Credit Party
shall (i) fail to pay when due (whether by scheduled maturity, acceleration or
otherwise and after giving effect to any applicable grace period or notice
provisions) (y) any principal of or interest on any Indebtedness (other than the
Indebtedness incurred pursuant to this Agreement or a Hedge Agreement) having an
aggregate principal amount of at least $10,000,000 or (z) any termination or
other payment under any Hedge Agreement covering a notional amount of
Indebtedness of at least $10,000,000 or (ii) fail to observe, perform or comply
with any condition, covenant or agreement contained in any agreement or
instrument evidencing or relating to any such Indebtedness, or any other event
shall occur or condition exist in respect thereof, and the effect of such
failure, event or condition is to cause, or permit the holder or holders of such
Indebtedness (or a trustee or agent on its or their behalf) to cause (with or
without the giving of notice, lapse of time, or both), but giving effect to any
cure periods with respect thereto, such Indebtedness to become due, or to be
prepaid, redeemed, purchased or defeased, prior to its stated maturity
(excluding any Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness and such
Indebtedness is satisfied within five (5) Business Days of such sale or
transfer);

 

(f)                                    Any Borrower or any other Credit Party
shall (i) file a voluntary petition or commence a voluntary case seeking
liquidation, winding-up, reorganization, dissolution, arrangement, readjustment
of debts or any other relief under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
(ii) consent to

 

74

--------------------------------------------------------------------------------


 

the institution of, or fail to controvert in a timely and appropriate manner,
any petition or case of the type described in Section 9.l(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing;

 

(g)                                 Any involuntary petition or case shall be
filed or commenced against a Borrower or any other Credit Party seeking
liquidation, winding-up, reorganization, dissolution, arrangement, readjustment
of debts, the appointment of a custodian, trustee, receiver or similar official
for it or all or a substantial part of its properties or any other relief under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, and such petition or case shall continue
undismissed and unstayed for a period of sixty (60) days; or an order, judgment
or decree approving or ordering any of the foregoing shall be entered in any
such proceeding;

 

(h)                                 Any one or more money judgments, writs or
warrants of attachment, executions or similar processes involving an aggregate
amount (to the extent not paid or fully bonded or covered by insurance as to
which the surety or insurer, as the case may be, has the financial ability to
perform and has acknowledged liability in writing) in excess of $10,000,000
shall be entered or filed against a Borrower or any other Credit Party or any of
their respective properties and the same shall not be paid, dismissed, bonded,
vacated, stayed or discharged within a period of thirty (30) days or in any
event later than five (5) days prior to the date of any proposed sale of such
property thereunder;

 

(i)                                     The Guaranty shall for any reason cease
to be in full force and effect as to any Guarantor, or any Guarantor or any
Person acting on its behalf shall deny or disaffirm such Guarantor’s obligations
thereunder;

 

(j)                                     Any ERISA Event or any other event or
condition shall occur or exist with respect to any Plan or Multiemployer Plan
and, as a result thereof, together with all other ERISA Events and other events
or conditions then existing, any Credit Party and its ERISA Affiliates have
incurred, or could reasonably be expected to incur, liability to any one or more
Plans or Multiemployer Plans or to the PBGC (or to any combination thereof) that
could reasonably be expected to have a Material Adverse Effect;

 

(k)                                  Any of the following shall occur:

 

(i)                                     except as expressly permitted pursuant
to Section 8.1(i) or 8.1(vii), the Parent shall cease to own directly or
indirectly 100% of the issued and outstanding Capital Stock of the other
Borrowers,

 

(ii)                                  any Person or group of Persons (within the
meaning of the Exchange Act rules) shall have become the beneficial owner of
outstanding Capital Stock of the Parent having 30% or more of the Total Voting
Power of the Parent, or

 

75

--------------------------------------------------------------------------------


 

(iii)                               the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Parent by Persons who
were neither (x) nominated by the board of directors of the Parent nor (y)
appointed by directors so nominated.

 

9.2                                 Remedies; Termination of Commitments,
Acceleration, etc. Upon and at any time after the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall at the
direction, or may with the consent, of the Required Lenders, take any or all of
the following actions at the same or different times:

 

(a)                                  Declare the Revolving Credit Commitments,
the Swingline Commitment, and the Issuing Lender’s obligation to issue Letters
of Credit, to be terminated, whereupon the same shall terminate; provided that,
upon the occurrence of a Bankruptcy Event, the Revolving Credit Commitments, the
Swingline Commitment and the Issuing Lender’s obligation to issue Letters of
Credit shall automatically be terminated;

 

(b)                                 Declare all or any part of the outstanding
principal amount of the Loans to be immediately due and payable, whereupon the
principal amount so declared to be immediately due and payable, together with
all interest accrued thereon and all other amounts payable under this Agreement
and the other Credit Documents (but excluding any amounts owing under any Hedge
Agreement), shall become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or legal process
of any kind, all of which are hereby knowingly and expressly waived by the
Borrowers; provided that, upon the occurrence of a Bankruptcy Event, all of the
outstanding principal amount of the Loans and all other amounts described in
this Section 9.2(b) shall automatically become immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by the Borrowers;

 

(c)                                  Direct the Borrowers to deposit (and the
Borrowers hereby agree, forthwith upon receipt of notice of such direction from
the Administrative Agent, to deposit) with the Administrative Agent from time to
time such additional amount of cash as is equal to the aggregate Stated Amount
of all Letters of Credit then outstanding (whether or not any beneficiary under
any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 3.8;

 

(d)                                 Appoint or direct the appointment of a
receiver for the properties and assets of the Credit Parties, both to operate
and to sell such properties and assets, and the Borrowers, for themselves and on
behalf of their Subsidiaries, hereby consent to such right and such appointment
and hereby waive any objection the Borrowers or any Subsidiary may have thereto
or the right to have a bond or other security posted by the Administrative Agent
on behalf of the Lenders, in connection therewith; and

 

(e)                                  Exercise all rights and remedies available
to it under this Agreement, the other Credit Documents and applicable law.

 

9.3                                 Remedies; Set-Off. Upon and at any time
after the occurrence and during the continuance of any Event of Default, each
Lender, the Issuing Lender and each of their

 

76

--------------------------------------------------------------------------------


 

respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate to or for
the credit or the account of the Borrowers against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Credit Document to such Lender or the Issuing Lender, irrespective of
whether or not such Lender or the Issuing Lender shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of the Borrowers may be contingent or unmatured or are owed to a branch or
office of such Lender or the Issuing Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender and the Issuing Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1                           Appointment and Authority. Each of the Lenders
(for purposes of this Article, references to the Lenders shall also mean the
Issuing Lender and the Swingline Lender) hereby irrevocably appoints Wachovia to
act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrowers nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.

 

10.2                           Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefore to the
Lenders.

 

10.3                           Exculpatory Provisions. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

77

--------------------------------------------------------------------------------


 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.5 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by a Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in ARTICLE IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

10.4                           Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to he genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel

 

78

--------------------------------------------------------------------------------


 

(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

10.5                           Delegation of Duties. The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

10.6                           Resignation of Administrative Agent. The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

10.7                           Non-Reliance on Administrative Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or

 

79

--------------------------------------------------------------------------------


 

any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.8                           No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent,
Documentation Agent or other agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

10.9                           Guaranty Matters. The Lenders hereby authorize
the Administrative Agent, at its option and in its discretion, to release (x)
any Guarantor from its obligations under the Guaranty and (y) Hewfant from its
obligations under this Agreement, if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any such Person from its obligations under the
Guaranty or this Agreement, as applicable, pursuant to this Section 10.9.

 

10.10                     Issuing Lender and Swingline Lender. The provisions of
this ARTICLE X (other than Section 10.2) shall apply to the Issuing Lender and
the Swingline Lender mutatis mutandis to the same extent as such provisions
apply to the Administrative Agent.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                           Expenses; Indemnity; Damage Waiver.

 

(a)                                  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued

 

80

--------------------------------------------------------------------------------


 

hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 The Borrowers shall, jointly and severally,
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Parent and its Subsidiaries arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Substances on or from any property
owned or operated by any the Parent or any of its Subsidiaries, or any
Environmental Claim related in any way to the Parent or any of its Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Credit Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if the Borrowers or such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Section 11.1(a) or
Section 11.1(b) to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s proportion (based on the percentages as used in determining the
Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or the Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
Section 11.1(c) are subject to the provisions of Section 2.3(c).

 

(d)                                 To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special,

 

81

--------------------------------------------------------------------------------


 

indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in
Section 11.1(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  All amounts due under this Section shall be
payable by the Borrowers upon demand therefor.

 

11.2                           Governing Law; Submission to Jurisdiction; Waiver
of Venue; Service of Process.

 

(a)                                  This Agreement and the other Credit
Documents shall (except as may be expressly otherwise provided in any Credit
Document) be governed by, and construed in accordance with, the law of the State
of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of law
rules); provided that each Letter of Credit shall be governed by, and construed
in accordance with, the laws or rules designated in such Letter of Credit or
application therefor or, if no such laws or rules are designated, the
International Standby Practices of the International Chamber of Commerce, as in
effect from time to time (the “ISP”), and, as to matters not governed by the
ISP, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).

 

(b)                                 Each Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Credit Document shall affect any right that the Administrative Agent,
any Lender or the Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against a
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

 

(c)                                  Each Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in Section 11.2(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

82

--------------------------------------------------------------------------------


 

(d)                                 Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.4. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

 

11.3                           Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.4                           Notices; Effectiveness; Electronic Communication.

 

(a)                                  Except in the cases of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.4(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:

 

(i)                                     if to the Borrowers, the Administrative
Agent, the Issuing Lender or the Swingline Lender, to it at the address (or
telecopier number) specified for such person on Schedule 1.1; and

 

(ii)                                  if to any Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.4(b) shall be effective as provided in Section 11.4(b).

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or a
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to

 

83

--------------------------------------------------------------------------------


 

procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or other communications posted to an internet or intranet website
shall be deemed received when received by the Administrative Agent for posting
on such internet or intranet website.

 

(c)                                  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (except that each Lender need not give notice of any
such change to the other Lenders in their capacities as such).

 

11.5                           Amendments, Waivers, etc. No amendment,
modification, waiver or discharge or termination of, or consent to any departure
by any Credit Party from, any provision of this Agreement or any other Credit
Document shall be effective unless in a writing signed by the Required Lenders
(or by the Administrative Agent at the direction or with the consent of the
Required Lenders), and then the same shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, modification, waiver, discharge, termination or consent
shall:

 

(a)                                  unless agreed to by each Lender directly
affected thereby, (i) reduce or forgive the principal amount of any Loan or
Reimbursement Obligation, reduce the rate of or forgive any interest thereon
(provided that only the consent of the Required Lenders shall be required to
waive the applicability of any post-default increase in interest rates), or
reduce or forgive any fees hereunder (other than fees payable to the
Administrative Agent, the Arranger or the Issuing Lender for its own account),
(ii) extend the final scheduled maturity date or any other scheduled date for
the payment of any principal of or interest on any Loan (including any scheduled
date for the mandatory reduction or termination of any Revolving Credit
Commitments, extend the time of payment of any Reimbursement Obligation or any
interest thereon, extend the expiry date of any Letter of Credit beyond the
Letter of Credit Maturity Date, or extend the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent, the Arranger or
the Issuing Lender for its own account), or (iii) increase any Revolving Credit
Commitment of any such Lender over the amount thereof in effect or extend the
maturity thereof (it being understood that a waiver of any condition precedent
set forth in Section 4.2 or of any Default or Event of Default or mandatory
reduction in the Revolving Credit Commitments, if agreed to by the Required
Lenders or all Lenders (as may be required hereunder with respect to such
waiver), shall not constitute such an increase);

 

(b)                                 unless agreed to by all of the Lenders,
(i) release any Guarantor from its obligations under the Guaranty (other than
(A) as may be otherwise specifically provided in this Agreement or in any other
Credit Document or (B) in connection with the sale or other disposition of all
of the Capital Stock of such Guarantor in a transaction expressly permitted
under or pursuant to this Agreement), (ii) reduce the percentage of the
aggregate Revolving Credit Commitments or of the aggregate unpaid principal
amount of the Loans, or the number or

 

84

--------------------------------------------------------------------------------


 

percentage of Lenders, that shall be required for the Lenders or any of them to
take or approve, or direct the Administrative Agent to take, any action
hereunder or under any other Credit Document (including as set forth in the
definition of “Required Lenders”), (iii) change any other provision of this
Agreement or any of the other Credit Documents requiring, by its terms, the
consent or approval of all the Lenders for such amendment, modification, waiver,
discharge, termination or consent, or (iv) change or waive any provision of
Section 2.15, any other provision of this Agreement or any other Credit Document
requiring pro rata treatment of any Lenders, or this Section 11.5; and

 

(c)                                  unless agreed to by the Issuing Lender, the
Swingline Lender or the Administrative Agent in addition to the Lenders required
as provided hereinabove to take such action, affect the respective rights or
obligations of the Issuing Lender, the Swingline Lender or the Administrative
Agent, as applicable, hereunder or under any of the other Credit Documents.

 

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

 

11.6                           Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 11.6(b), (ii) by way of participation in
accordance with the provisions of Section 11.6(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 11.6(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.6(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitments
and the Loans (including for purposes of this Section 11.6(b), participations in
Letters of Credit and in Swingline Loans) at the time owing to it); provided
that:

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Revolving Credit
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Revolving Credit Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the

 

85

--------------------------------------------------------------------------------


 

applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than (x) $5,000,000, in the case of any assignment in respect of a
Revolving Credit Commitment (which for this purpose includes Revolving Loans
outstanding), or (y) the entire Swingline Commitment and the full amount of the
outstanding Swingline Loans, in the case of Swingline Loans, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swingline Loans;

 

(iii)                               any assignment of a Revolving Credit
Commitment must be approved by the Administrative Agent, the Issuing Lender, the
Swingline Lender and (so long as no Default or Event of Default has occurred and
is continuing) the Borrowers, each such consent not to be unreasonably withheld
or delayed, unless the Person that is the proposed assignee is itself a Lender
with a Revolving Credit Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 11.1
with respect to facts and circumstances occurring prior to the effective date of
such assignment. If requested by or on behalf of the Eligible Assignee, the
Borrowers, at their own expense, will execute and deliver to the Administrative
Agent a new Note or Notes to the order of the Eligible Assignee (and, if the
assigning Lender has retained any portion of its rights and obligations
hereunder, to the order of the assigning Lender), prepared in accordance with
the applicable provisions of Section 2.4 as necessary to reflect, after giving
effect to the assignment, the Revolving Credit Commitments and/or outstanding
Loans, as the case may be, of the Eligible Assignee and (to the extent of any
retained interests) the assigning Lender, in substantially the form of Exhibits
A-1 and/or A-2, as applicable. Any assignment or transfer by a Lender of

 

86

--------------------------------------------------------------------------------


 

rights or obligations under this Agreement that does not comply with this
Section 11.6(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.6(c).

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at its address for
notices referred to in Schedule 1.1 a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of the
Borrowers and the Issuing Lender, at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Credit Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitments and/or the Loans
(including such Lender’s participations in Letters of Credit and Swingline
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 11.5(a) and clause (i) of Section 11.5(b) that
affects such Participant. Subject to Section 11.6(e), the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.16(a), 2.16(b),
2.17 and 2.18 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.6(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.3 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.15(b) as though it were a Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.16(a), Section 2.16(b) or
Section 2.17 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 unless the Borrowers are
notified of the participation sold to such Participant and

 

87

--------------------------------------------------------------------------------


 

such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender.

 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                                 The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any state laws based on the Uniform Electronic
Transactions Act.

 

(h)                                 Any Lender or participant may, in connection
with any assignment, participation, pledge or proposed assignment, participation
or pledge pursuant to this Section 11.6, disclose to the Assignee, Participant
or pledgee or proposed Assignee, Participant or pledgee any information relating
to the Borrowers and their Subsidiaries furnished to it by or on behalf of any
other party hereto, provided that such Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee agrees in writing to keep such
information confidential to the same extent required of the Lenders under
Section 11.11.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, if Wachovia assigns all of its Revolving Credit Commitments
and Revolving Loans in accordance with this Section 11.6, Wachovia may resign as
Issuing Lender upon written notice to the Borrowers and the Lenders. Upon any
such notice of resignation, the Borrowers shall have the right to appoint from
among the Lenders a successor Issuing Lender; provided that no failure by the
Borrowers to make such appointment shall affect the resignation of Wachovia as
Issuing Lender. Wachovia shall retain all of the rights and obligations of the
Issuing Lender hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation and all obligations of
the Borrowers and the Revolving Credit Lenders with respect thereto (including
the right to require the Revolving Credit Lenders to make Revolving Loans or
fund participation interests pursuant to ARTICLE III).

 

(j)                                     Notwithstanding any other provision of
this Agreement, no Lender will assign its rights and obligations under this
Agreement, or sell participations in its rights and/or obligations under this
Agreement, to any Person who is (i) listed on the Specially Designated Nationals
and Blocked Persons List maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation or (ii) either (A) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515 or
(B) designated under Sections l(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar executive
orders.

 

88

--------------------------------------------------------------------------------


 

11.7                           No Waiver. The rights and remedies of the
Administrative Agent and the Lenders expressly set forth in this Agreement and
the other Credit Documents are cumulative and in addition to, and not exclusive
of, all other rights and remedies available at law, in equity or otherwise. No
failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude other or further exercise thereof or the exercise of any other right,
power or privilege or be construed to be a waiver of any Default or Event of
Default. No course of dealing between any Credit Party, the Administrative Agent
or the Lenders or their agents or employees shall be effective to amend, modify
or discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of the Administrative Agent or any Lender to exercise any
right or remedy or take any other or further action in any circumstances without
notice or demand.

 

11.8                           Survival. All representations, warranties and
agreements made by or on behalf of the Borrowers or any other Credit Party in
this Agreement and in the other Credit Documents shall survive the execution and
delivery hereof or thereof, the making and repayment of the Loans and the
issuance and repayment of the Letters of Credit. In addition, notwithstanding
anything herein or under applicable law to the contrary, the provisions of this
Agreement and the other Credit Documents relating to indemnification or payment
of costs and expenses, including, without limitation, the provisions of Sections
2.16(a), 2.16(b), 2.17, 2.18 and 11.1, shall survive the payment in full of all
Loans and Letters of Credit, the termination of the Revolving Credit Commitments
and all Letters of Credit, and any termination of this Agreement or any of the
other Credit Documents.

 

11.9                           Severability. To the extent any provision of this
Agreement is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.

 

11.10                     Construction. The headings of the various articles,
sections and subsections of this Agreement and the table of contents have been
inserted for convenience only and shall not in any way affect the meaning or
construction of any of the provisions hereof. Except as otherwise expressly
provided herein and in the other Credit Documents, in the event of any
inconsistency or conflict between any provision of this Agreement and any
provision of any of the other Credit Documents, the provision of this Agreement
shall control. Without limiting the foregoing, no payment by the Borrowers under
this Agreement, including without limitation any voluntary or mandatory
prepayment of the Loans, shall affect the Borrowers’ obligation to continue
making payments under any Hedge Agreement with any Hedge Party, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such Hedge Agreement.

 

11.11                     Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Lender agree to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners,

 

89

--------------------------------------------------------------------------------


 

directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process’ provided, that the Administrative Agent, the Issuing
Lender or such Lender, as the case may be, shall, at the Borrowers’ expense,
request confidential treatment of such Information to the extent permitted by
applicable law and the Administrative Agent, the Issuing Lender, or such Lender,
as the case may be, shall, to the extent permitted by applicable law, promptly
inform the Borrowers with respect thereto so that the Borrowers may seek
appropriate protective relief to the extent permitted by applicable law and
provided, further, that in the event that such protective remedy or other remedy
is not obtained, the Administrative Agent, the Issuing Lender or such Lender, as
the case may be, shall furnish only that portion of the Information that, on the
advice of counsel, is legally required and shall disclose the Information in a
manner reasonably designed to preserve its confidential nature and shall
cooperate (at the Borrowers’ expense) with the Borrowers’ counsel to obtain a
protective order or other reasonable assurance that confidential treatment will
be accorded to the Information, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Credit Document
or any Hedge Agreement or any action or proceeding relating to this Agreement or
any other Credit Document or any Hedge Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (iii) an investor or prospective investor in an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such Approved Fund, (iv) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (v) a nationally
recognized rating agency that requires access to information regarding the
Credit Parties, the Loans and Credit Documents in connection with ratings issued
with respect to an Approved Fund, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
any of their Subsidiaries or Affiliates.

 

For purposes of this Section, “Information” means all information received from
the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

90

--------------------------------------------------------------------------------


 

11.12                     Joint and Several Liability.

 

(a)                                  The Borrowers are jointly and severally
liable for the Obligations. The Obligations of the Borrowers are independent of
each other, and a separate action or actions may be brought and prosecuted
against any Borrower to enforce this Agreement, irrespective of whether any
action is brought against any other Borrower or whether any other Borrower is
joined in any such action or actions.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein or in any other of the Credit Documents, to the extent
the obligations of any Borrower to repay any Obligations incurred by another
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Borrower hereunder shall be limited to the maximum amount that is valid and
enforceable under applicable law (whether federal or state and including,
without limitation, the Bankruptcy Code).

 

(c)                                  Each Borrower agrees that all indebtedness
and other obligations, whether now or hereafter existing, of any Borrower or any
other Subsidiary to a Borrower, and any intercompany receivables, together with
any interest thereon, shall be, and hereby are, subordinated and made junior in
right of payment to the Obligations. Each Borrower further agrees that if any
amount shall be paid to or any distribution received by it (i) on account of any
such indebtedness at any time after the occurrence and during the continuance of
an Event of Default, or (ii) on account of any such rights of subrogation,
indemnity, contribution or reimbursement at any time prior to the satisfaction
of Obligations hereunder, such amount or distribution shall be deemed to have
been received and to be held in trust for the benefit of the Lenders, and shall
forthwith be delivered to the Administrative Agent in the form received (with
any necessary endorsements in the case of written instruments), to be applied
against the Obligations, whether or not matured, in accordance with the terms
hereof or the applicable Credit Documents and without in any way discharging,
limiting or otherwise affecting the liability of such Borrower under any other
provision of this Agreement.

 

(d)                                 To the fullest extent permitted under
applicable law, each Borrower hereby waives any right to require the
Administrative Agent or any Lender to (i) proceed against any Borrower, any
other guarantor or any other party, or (ii) pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever. Each Borrower waives
any defense based on or arising out of any defense of any other Borrower, any
other guarantor or any other party other than the satisfaction in full of the
Obligations, including without limitation any defense based on or arising out of
the disability of any other Borrower, any other guarantor or any other party or
the cessation from any cause of the liability of any other Borrower other than
the satisfaction in full of Obligations. Each Borrower waives all presentments,
demands for performance, protests and notices, including without limitation
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance, and notices of the existence, creation or incurring of new or
additional indebtedness.

 

11.13                     Appointment of Administrative Borrower. Each Borrower
hereby irrevocably appoints Jackson Hewitt as the borrowing agent and
attorney-in-fact for the Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and

 

91

--------------------------------------------------------------------------------


 

until the Administrative Agent shall have received prior written notice signed
by all of the Borrowers that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower. Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
to the Administrative Agent and receive from the Administrative Agent all
notices with respect to Loans obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and (ii) to take such action
as the Administrative Borrower deems appropriate on its behalf to obtain Loans
and to exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement.

 

11.14                     Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Credit Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (except for the Fee Letter). Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

11.15                     Disclosure of Information. The Borrowers agree and
consent to the Administrative Agent’s and the Arranger’s disclosure of
information relating to this transaction to Gold Sheets and other similar bank
trade publications. Such information will consist of deal terms and other
information customarily found in such publications.

 

11.16                     USA Patriot Act Notice. Each Lender that is subject to
the Act (as defined below) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

 

JACKSON HEWITT TAX SERVICE INC.

 

 

 

 

 

 

 

By:

/s/ Mark L. Heimbouch

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

JACKSON HEWITT INC.

 

 

 

 

 

 

 

By:

/s/ Mark L. Heimbouch

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TAX SERVICES OF AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/ Mark L. Heimbouch

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

HEWFANT INC.

 

 

 

 

 

 

 

By:

/s/ Mark L. Heimbouch

 

 

 

 

Title:

Chief Financial Officer

 

 

(signatures continued)

 

S-1

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, Issuing

 

Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Eugene S. Smith

 

 

Eugene S. Smith

 

Title:

Senior Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

CITIBANK F.S.B., as Syndication Agent and as a
Lender

 

 

 

 

 

 

By:

/s/ Robert Matthews

 

 

 

 

Title:

Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Syndication
Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Elizabeth Kurilecz

 

 

Elizabeth Kurilecz

 

Title:

Senior Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

MANUFACTURES AND TRADERS TRUST
COMPANY, as Documentation Agent and as a
Lender

 

 

 

 

 

 

By:

/s/ Laurel Magruder

 

 

 

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as
Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian Daugherty

 

 

Brian Daugherty

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

THE GOVERNOR AND COMPANY OF THE
BANK OF IRELAND, as a Lender

 

 

 

 

 

 

 

By:

/s/ Orla Halpenny

 

 

 

 

Title:

Manager

 

 

 

 

 

Orla Halpenny

 

S-7

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Stephen G. Necel

 

 

Stephen G. Necel

 

Title:

Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jared M. Cannon

 

 

Jared M. Cannon

 

 

 

 

Title:

Vice President

 

S-9

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. as a Lender

 

 

 

 

 

 

 

By:

/s/ Christine Herrick

 

 

 

 

Title:

CHRISTINE HERRICK
VICE PRESIDENT
JPMORGAN CHASE BANK, N.A.

 

S-11

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul Bloemeke

 

 

 

 

Title:

Assistant VP

 

S-12

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul Lopez

 

 

 

 

Title:

SVP

 

S-13

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as a
Lender

 

 

 

 

 

 

 

By:

/s/ Christine Davis

 

 

 

 

Title:

Christine Davis
Vice President

 

S-14

--------------------------------------------------------------------------------


 

 

COMMERCE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Craig A. Pasko

 

 

 

 

Title:

Vice President

 

S-15

--------------------------------------------------------------------------------
